
	

113 S2734 IS: Oregon and California Land Grant Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2734
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To improve timber management on Oregon and California Railroad and Coos Bay Wagon Road grant land,
			 and for other purposes.
	
	
		1.Short title; table of contents(a)Short titleThis Act may be cited as the Oregon and California Land Grant Act of 2014.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—United States International Trade Commission Report on Wood and Related Products 
					Sec. 101. United States International Trade Commission report.
					TITLE II—Timber revitalization and economic enhancement
					Sec. 201. Treatment of timber gains.
					TITLE III—Management on Oregon and California Railroad and Coos Bay Wagon Road Grant Land
					Sec. 301. Management of Oregon and California Railroad and Coos Bay Wagon Road grant land.
					Sec. 302. Designation of wild and scenic rivers.
					TITLE IV—Tribal land
					Subtitle A—Oregon coastal land conveyance
					Sec. 401. Definitions.
					Sec. 402. Conveyance.
					Sec. 403. Map and legal description.
					Sec. 404. Administration.
					Sec. 405. Forest management.
					Subtitle B—Canyon mountain land conveyance
					Sec. 411. Definitions.
					Sec. 412. Conveyance.
					Sec. 413. Map and legal description.
					Sec. 414. Administration.
					Sec. 415. Forest management.
					Subtitle C—Amendments to coquille restoration act
					Sec. 421. Amendments to Coquille Restoration Act.
					TITLE V—Oregon treasures
					Subtitle A—Wild rogue wilderness area
					Sec. 501. Wild Rogue Wilderness Area.
					Subtitle B—Devil’s staircase wilderness
					Sec. 511. Definitions.
					Sec. 512. Devil’s Staircase Wilderness, Oregon.
					Sec. 513. Wild and scenic river designations, Wasson Creek and Franklin Creek, Oregon.
					Subtitle C—Additional wild and scenic river designations and technical corrections
					Sec. 521. Designation of wild and scenic river segments, Molalla River, Oregon.
					Sec. 522. Technical corrections to the Wild and Scenic Rivers Act.
				IUnited States International Trade Commission Report on Wood and Related Products 101.United States International Trade Commission reportNot later than 1 year after the date of enactment of this Act, the United States
			 International Trade Commission
			 shall submit to the Committee on Finance of the Senate and the Committee
			 on Ways and Means of the House of Representatives a report examining the
			 conditions of competition in the trade of wood and related products.IITimber revitalization and economic enhancement201.Treatment of
			 timber gains(a)Special rate
			 made permanentParagraph (1) of section 1201(b) of the Internal
			 Revenue Code of 1986 is amended by striking ending after the
			 date and all that follows through after such date and
			 inserting beginning after the date of the enactment of the
			 Oregon and California Land Grant Act of 2014.(b)Adjustment of
			 special rate(1)In
			 generalClause (i) of section 1201(b)(1)(B) of such Code is
			 amended by striking 15 percent and inserting 20
			 percent.(2)Conforming
			 amendmentSection 55(b) of such Code is amended by striking
			 paragraph (4).(c)Computation for
			 taxable years in which rate first appliesParagraph (3) of
			 section 1201(b) of such Code is amended to read as follows:(3)Computation for
				taxable years in which rate first appliesIn the case of any
				taxable year which includes the date of the enactment of the
				Oregon and California Land Grant Act of 2014, the qualified timber gain for such
				year shall not exceed the qualified timber gain properly taken into
			 account for
				the portion of the year after such
				date..(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.IIIManagement on Oregon and California Railroad and Coos Bay Wagon Road Grant Land301.Management of Oregon and California Railroad and Coos Bay Wagon Road grant landThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), is amended to read as follows:1.Short titleThis Act may be cited as the Oregon and California Land Grant Act.2.DefinitionsIn this Act:(1)Adjacent private landThe term adjacent private land means any privately owned land that is—(A)contiguous to covered land; or(B)situated so that it is reasonably
			 necessary to use covered land to access the privately owned land.(2)Agency actionThe term agency action has the meaning given the term in section 551 of title 5, United States Code.(3)Archeological siteThe term archeological site means any district, site, building, structure, or object that is included, or eligible for
			 inclusion, in the National Register under section 106 of the National
			 Historic Preservation Act (16 U.S.C. 470f).(4)Average severe fire weather conditionsThe term average severe fire weather conditions means the fine dead fuel moisture content, live fuel moisture content, and midflame wind speed
			 under which 95 percent of wildfires burned during the fire season, as
			 determined by the Secretary for each county in which covered land is
			 located.(5)Conservation Emphasis AreaThe term Conservation Emphasis Area means the land generally depicted on the map entitled O & C Land Grant Act of 2014: Conservation Emphasis Areas and dated July 31, 2014.(6)Covered agency actionThe term covered agency action means an agency action carried out by the Secretary relating to the management of vegetation on
			 covered
			 land.(7)Covered civil actionThe term covered civil action means a civil action seeking judicial review of a covered agency action.(8)Covered landThe term covered land means the approximately 2,388,000 acres of land designated as Oregon and California Railroad and Coos Bay Wagon Road grant land, generally depicted as covered lands on the map entitled O & C Land Grant Act of 2014 and dated July 31, 2014.(9)DecommissionThe term decommission, with respect to a road,  means to restore any natural drainage, watershed function, or other
			 ecological process that is
			 disrupted or adversely impacted by the road by—(A)removing or hydrologically disconnecting the road prism; and(B)reestablishing vegetation on the road.(10)DepartmentThe term Department means the Department of the Interior.(11)Dry Forestry Emphasis AreaThe term Dry Forestry Emphasis Area means the land labeled as Dry Forestry Emphasis Area on the map entitled O & C Land Grant Act of 2014: Moist and Dry Forestry Emphasis Areas and dated July 31, 2014.(12)Forest managementThe term forest management, with respect to an activity or plan, means any activity or plan reasonably necessary for the
			 prudent management, upkeep, and use of forested
			 land, including—(A)timber harvesting, thinning, reforestation, vegetation and pest management, and other silvicultural
			 activities;(B)development and harvest of other forest resources and products;(C)fire prevention and suppression activities;  and(D)installing, constructing, maintaining, improving, and reconstructing—(i)roads;(ii)land;(iii)yarding corridors and wedges;(iv)guyline supports; and(v)tail holds for permanent or temporary use that are reasonably necessary for prudent land
			 management.(13)Key watershedThe term key watershed means a watershed that—(A)is critical to 1 or more populations of native fish;(B)provides high-quality water; and(C)is the same as 1 of the key watersheds designated under the document entitled Northwest Forest Plan Survey and Manage Mitigation Measure Standard and Guidelines.(14)Moist Forestry Emphasis AreaThe term Moist Forestry Emphasis Area means the land labeled as Moist Forestry Emphasis Area on the map entitled O & C Land Grant Act of 2014: Moist and Dry Forestry Emphasis Areas and dated July 31, 2014.(15)Old growth treeThe term old growth tree means a tree, whether alive or dead, that is equal to or greater than 150 years of age, measured
			 at breast height.(16)Older treeThe term older tree means any tree, whether alive or dead, that is older than 100 years of age but less than 150 years
			 of age,
			 measured at breast height as of the date of enactment of the Oregon and California Land Grant Act of 2014.(17)Place into storageThe term place into storage, with respect to a road, means—(A)to maintain the road in order to prevent resource damage; but(B)to alter the road to eliminate all
			 vehicular traffic by—(i)for purposes of controlling erosion—(I)installing appropriate water control structures, such as water bars; or(II)ensuring the surface of the road slopes such that water quickly drains off the surface of the
			 road;(ii)for purposes of preventing access by vehicles—(I)blocking the entrance of the road; and(II)scattering slash atop the road surface; and(iii)for purposes of restoring native vegetation—(I)scarifying lightly the surface of the road;(II)seeding the surface of the road, as needed; and(III)treating noxious weeds.(18)ResidenceThe term residence means a privately owned, permanent structure that is—(A)maintained for habitation as a dwelling or workplace; and(B)located in an area with a density that is greater than 1 structure per 20 acres.(19)SalmonThe term salmon means any of the wild anadromous Oncorhynchus species that occur in the State of Oregon.(20)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management.(21)Shaded fuelbreakThe term shaded fuelbreak means a strip of land on which the ability to control a fire is improved by—(A)thinning to increase the space between tree crowns, but ensuring that the crowns of trees occupy at
			 least 40 percent of the canopy;(B)pruning the remaining trees to decrease the likelihood of a surface fire igniting a crown of a
			 tree; and(C)reducing brush, dead trees, or large quantities of other flammable vegetation to create generally
			 an
			 open appearance.(22)Site-potential treeThe term site-potential tree means the average dominant tree, modeled at  200 years of age, for a given site class.(23)Tree tipping and tree felling activityThe term tree tipping and tree felling activity means any activity relating to the intentional felling and placement of a tree in a stream or on
			 the forest floor during a
			 timber harvest operation.(24)Vegetation management projectThe term vegetation management project means an activity carried out on covered land that involves the cutting of vegetation to achieve
			 the purposes of this Act.3.Land management(a)In generalNotwithstanding the Act of June 9, 1916 (39 Stat. 218, chapter 137), and the Act of February 26,
			 1919 (40 Stat. 1179, chapter 47), any portion of the revested Oregon and
			 California Railroad grant land or the reconveyed Coos Bay Wagon Road grant
			 land that is under the jurisdiction of the Department shall be managed in
			 accordance with this Act.(b)ManagementCovered land shall be managed, to the maximum extent practicable, in a manner that achieves or
			 supports—(1)provision of a permanent forest production;(2)protection of watersheds and regulation of stream flow;(3)the economic stability of local communities and industries; and(4)the provision of recreational facilities.(c)GoalsA management strategy implemented under this section shall seek to achieve goals that—(1)take into consideration human and economic dimensions of the management of covered land;(2)protect the long-term health of forests, wildlife, and waterways, and water supplies;(3)are scientifically sound, ecologically credible, and legally responsible;(4)produce a predictable and sustainable level of timber sales and nontimber resources that do not
			 significantly degrade the environment; and(5)emphasize collaboration among the Federal agencies responsible for management of covered land.(d)Applicability of Northwest Forest PlanThe document entitled Northwest Forest Plan Survey and Manage Mitigation Measure Standard and Guidelines shall not
			 apply to any—(1)Dry Forestry Emphasis Area; or(2)Moist Forestry Emphasis Area.(e)Public domain landAny land depicted as covered lands on the map entitled O & C Land Grant Act of 2014 and dated July 31, 2014, that is not designated as Oregon and California Railroad grant
			 lands under the Act of August 28, 1937 (43 U.S.C. 1181a et seq.), as of
			 the date of enactment of the Oregon and California Land Grant Act of 2014 shall be redesignated as Oregon and California Railroad grant lands under the Act of August 28,
			 1937 (43 U.S.C. 1181a et seq.), effective beginning on that date of
			 enactment.(f)Restrictions regarding old growth trees(1)In generalThe Secretary may not cut or remove an old growth tree within the covered area, except in
			 accordance with this subsection.(2)Administrative purposes and special usesThe Secretary may cut or remove an old growth tree within the covered area—(A)to carry out a construction or maintenance project, if foregoing the removal of the old growth tree
			 would cost the Secretary more than $3,000 in order to meet the objectives
			 of the project;(B)to develop a utility corridor or as part of development, construction, or an upgrade in a utility
			 right-of-way;
			 or(C)to provide for a cultural use by a federally recognized Indian tribe.(3)Public safety purposesThe Secretary may cut or remove an old growth tree within the covered area for public safety
			 purposes, if—(A)the Secretary determines the old growth tree is likely to fall within 1 year; and(B)the fall of the old growth tree could—(i)injure a member of the public or an employee of the Department that regularly is in the vicinity of
			 the old growth tree; or(ii)cause property damage in excess of $3,000.(4)Scientific purposesThe Secretary may cut or remove an old growth tree within the covered area for scientific purposes,
			 if the Secretary
			 determines that obtaining the old growth tree on other land would not be
			 feasible.(5)AdministrationIn carrying out this subsection, the Secretary shall—(A)provide public notice of the location of each old growth tree proposed to be cut or removed, unless
			 the Secretary determines that cutting the old growth tree  is necessary to
			 respond to an
			 emergency condition;(B)certify the reason for the cutting or removal of the old growth tree; and(C)if more than 5 trees will be cut or removed during a 30-day period within 1 district of the Bureau
			 of Land Management, seek
			 public comment for a period of not less than 7 days regarding the cutting
			 or removal of any old growth tree.(6)Prohibition on commercial saleAn old growth tree cut or removed pursuant to this subsection may not be sold commercially.(7)Protocols(A)In generalIn complying with the restrictions under this subsection, the Secretary shall—(i)identify, based on the protocols developed under subparagraph (B), trees that are 150 years of age
			 or
			 older, as measured at breast height; and(ii)retain the trees described in clause  (i).(B)ProtocolsThe Secretary, in collaboration with an advisory panel to be established by the Secretary, based on
			 the best available science, shall
			 develop protocols for identifying trees that are 150 years of age or
			 older, as measured at breast height.(g)Compliance with existing lawsNothing in this Act modifies any obligation—(1)of the Secretary to prepare or implement a land use plan in accordance with
			 section 202 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1712);(2)under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(3)under the  Federal
		Water Pollution Control Act (33 U.S.C. 1251 et seq.); or(4)under other law, except as expressly provided in this Act.4.Aquatic and riparian protection(a)Aquatic conservation strategy(1)In generalIn managing the covered area, the Secretary shall carry out an aquatic conservation strategy to
			 maintain and restore natural ecological functions and processes beneficial
			 to water quality and quantity, including temperature and turbidity, native
			 fish and wildlife, and watershed resilience, including the continued
			 provision of ecosystem services.(2)GoalsThe goals of the aquatic conservation strategy shall be—(A)to protect, maintain, and restore aquatic ecosystems and the associated ecological processes for
			 fish, other aquatic organisms, riparian-dependent species, and human needs
			 across a region;(B)to manage aquatic ecosystems in a manner that recognizes that fish and other aquatic organisms
			 evolved within a dynamic environment that is constantly influenced and
			 changed by geomorphic and ecological disturbances;(C)to protect important drinking water source areas, and to maintain and restore water quality
			 necessary
			 to support healthy riparian, aquatic, and wetland ecosystems; and(D)to protect, maintain, and restore instream flows sufficient to create and sustain riparian,
			 aquatic, and wetland habitats and to retain patterns of sediment,
			 nutrient, and wood routing.(3)Program componentsThe aquatic conservation strategy under paragraph (1) shall incorporate—(A)riparian reserves in accordance with subsection (b);(B)watershed analysis—(i)to develop appropriate management actions for a watershed, including adjustment
			 of riparian buffer widths under subsection (b)(3); and(ii)to
			 identify priority actions the Secretary may carry out under subparagraph
			 (D);(C)key watersheds; and(D)watershed restoration, including—(i)activities inside riparian reserves described in subsection
			 (b)(2); and(ii)stream improvement work described in section 14(b).(b)Riparian protection requirements(1)Riparian buffer widthsIn the covered area, the Secretary shall establish riparian buffers to protect, maintain, and
			 restore natural ecological functions and processes  for productive aquatic
			 and riparian ecosystems, including water
			 quality and quantity, with the following widths:(A)Moist Forestry Emphasis  Areas and Dry Forestry Emphasis  AreasIn the Moist Forestry Emphasis	Area or Dry Forestry Emphasis  Area, the buffer shall extend a
			 distance equal to the height
			 of 1 site-potential tree or 150-feet slope
			 distance, whichever is greater, from—(i)a 100-year floodplain;(ii)a natural pond;(iii)a lake;(iv)a fish-bearing stream;(v)a wetland;(vi)a constructed pond;(vii)a reservoir;(viii)a permanently flowing, nonfish-bearing stream;(ix)an intermittent stream; or(x)a
			 seasonally flowing stream.(B)Conservation Emphasis Area and other areas(i)In generalIn the Conservation Emphasis Area, the key watersheds, and land managed by the Bureau of Land
			 Management within the source water emphasis perimeter depicted on the maps
			 described in clause (ii), the buffer shall extend a distance equal to the
			 greater of—(I)twice the height of a site-potential tree or a
			 300-feet slope distance from a fish-bearing stream, a wetland greater than
			 1
			 acre in size, a natural pond, or a lake; and(II)the height of 1 site-potential tree or 150-feet
			 slope distance from a permanently flowing, nonfish-bearing stream, an
			 intermittent stream, a seasonally flowing stream, a wetland smaller than
			 1 acre in size, a constructed pond, or a reservoir.(ii)Description of mapsThe maps referred to in clause (i) are the maps entitled—(I)O&C Land Grant Act of 2014: McKenzie Source Water Emphasis Area and dated July 31, 2014;(II)O&C Land Grant Act of 2014: Hillsboro Source Water Emphasis Area and dated July 31, 2014;(III)O&C Land Grant Act of 2014: Clackamas Source Water Emphasis Area and dated July 31, 2014; and(IV)O&C Land Grant Act of 2014: Springfield Source Water Emphasis Area and dated July 31, 2014.(2)Activities inside riparian reserves(A)Inner zone(i)In generalThe Secretary shall establish an inner zone within each riparian reserve established under
			 paragraph
			 (1) in accordance with clause (ii), which shall be managed in accordance
			 with clause (iii).(ii)WidthsThe widths of an inner zone established under clause (i) shall be as follows:(I)120-feet slope distance from a fish-bearing stream of great ecological importance, as determined by
			 the Secretary.(II)50-feet slope distance from a nonfish-bearing stream of great ecological importance, as determined
			 by the Secretary, in a Moist Forestry Emphasis Area or a Dry Forestry
			 Emphasis  Area.(III)120-feet slope distance from a nonfish-bearing stream, as determined
			 by the Secretary, in the Conservation Emphasis Area.(IV)100-feet slope distance from a fish-bearing stream that is not a stream described in subclauses (I)
			 through (III).(V)50-feet slope distance from a nonfish-bearing stream that is not a stream described in subclauses
			 (I) through (III).(iii)ManagementExcept as provided in clause (iv), the Secretary shall not cut a tree located within an inner zone.(iv)ExceptionsNotwithstanding clause (iii), the Secretary may cut, or carry out any tree tipping and tree
			 felling
			 activities relating to, any tree located inside an inner zone, as the
			 Secretary determines to be necessary to protect, maintain, or improve
			 aquatic  and riparian ecosystems, including water quality.(B)Forest management activities(i)In generalThe Secretary may carry out thinning and partial cutting in a riparian reserve for ecological
			 restoration purposes, including—(I)for Moist Forestry Emphasis Areas, variable density and clump-based thinning to accelerate
			 development of structural and compositional complexity, including
			 accelerating development of older, large living and dead trees; and(II)for Dry Forestry Emphasis Areas, partial cutting to increase forest resilience and old growth
			 tree retention.(ii)Retention levels(I)In generalSubject to subclause (II), for any cut tree that needs to remain onsite or be placed in a stream in
			 a riparian reserve, the applicable retention level shall be—(aa)developed by the Secretary, in consultation with the Administrator of the  National Oceanic and
			 Atmospheric Administration and the Director of the United States
		Fish and Wildlife Service; but(bb)not
			 less than 1/3 of the volume of biomass cut.(II)RequirementsIn establishing  retention levels under subclause (I), the Secretary, in consultation with the
			 Administrator of the  National Oceanic and Atmospheric Administration and
			 the Director of the United States
		Fish and Wildlife Service, shall take into consideration—(aa)site-specific needs;(bb)the need for wood
			 delivery to streams;(cc)threats of wildfire;(dd)threats of insects and disease;(ee)restoration
			 objectives; and(ff)other criteria that the Secretary, in consultation with the Administrator of the  National Oceanic
			 and Atmospheric Administration and the Director of the United States
		Fish and Wildlife Service, considers to be critical for
			 the reserves.(III)Other streams in forestry emphasis areas(aa)In generalThe Secretary shall develop a demonstration area of not more than 200,000 acres in Moist Forestry
			 Emphasis Areas and Dry Forestry Emphasis Areas to assess the ability to
			 achieve multiple objectives, including timber production, in the inner
			 zones of the riparian reserves.(bb)LimitationThe prohibition under subparagraph (A)(iii) shall not apply to an area described in item (aa).(C)MeasurementEach riparian reserve shall be measured from the edge of, as applicable—(i)the channel; or(ii)the 100-year
			 floodplain.(D)Thinning modification(i)In generalNotwithstanding any thinning provisions relating to thinning outside of a riparian reserve, subject
			 to clause (iii), thinning and
			 other management treatments in riparian reserves in the Moist Forestry
			 Emphasis Area, the Dry
			 Forestry Emphasis  Area, and the Conservation Emphasis Area shall only be
			 carried out to
			 promote ecological goals consistent with the aquatic conservation
			 strategy under subsection (a), including acceleration of large live and
			 dead trees, increasing
			 species diversity (particularly those species with depressed populations),
			 and other goals.(ii)Guidelines and protocols(I)In generalNot later than 60 days after the date of enactment of the Oregon and California Land Grant Act of 2014, the
			 Secretary, in consultation with the Director of
			 the United States Fish and Wildlife Service, the Administrator of the
			 National Oceanic and Atmospheric Administration, and the Administrator of
			 the Environmental Protection Agency, shall establish—(aa)guidelines and protocols for appropriate riparian management and thinning
			 based on forest type; and(bb)conditions for inclusion in forest
			 management plans under this Act.(II)InclusionsThe guidelines and protocols established under subclause (I) shall include—(aa)a description of appropriate portions of the riparian reserves in which no thinning is
			 permitted; and(bb)if allowed, minimum live tree retention levels for
			 thinning operations to achieve the goals of the aquatic conservation
			 strategy.(III)LimitationThe guidelines and protocols established under subclause (I) shall require that thinning in a
			 riparian reserve under this subparagraph
			 shall not occur on any tree aged 80 years or older.(iii)Exceptional circumstancesIn an exceptional circumstance, as determined by the Secretary, the Secretary, in consultation with
			 the Director of
			 the United States Fish and Wildlife Service and the Administrator of the
			 National Oceanic and Atmospheric Administration, may propose a
			 site-specific forest management activity or 
			 other management treatments in riparian reserves in the Moist Forestry
			 Emphasis Area, the Dry
			 Forestry Emphasis  Area, or the Conservation Emphasis Area to protect the
			 public from imminent risk or
			 harm.(E)Roads(i)In generalExcept as provided in clause (ii), the Secretary shall not construct a road inside a riparian
			 reserve.(ii)Exceptions(I)Temporary roadsThe Secretary may construct a temporary road to cross a riparian reserve, including crossing a
			 stream where necessary, to complete a vegetation
			 management project, subject to the conditions that—(aa)there shall be no existing road system or other timber management measure that is feasible to use;(bb)the construction of the temporary road shall not adversely impact the aquatic or riparian
			 ecosystem; and(cc)the Secretary shall seek
			 to minimize the length of
			 the temporary road.(II)Permanent roadsThe Secretary may  realign an existing road inside a riparian reserve, including the replacement of
			 stream crossings, if the Secretary determines that the realignment will 
			 maintain, restore, or improve aquatic or riparian ecosystems and water
			 quality.(3)Adjustment of riparian reserve widths and management of inner zones(A)In generalNot earlier than 10 years after the date of enactment of the Oregon and California Land Grant Act of 2014, and not more frequently  than once each 10 years thereafter, the Secretary may
			 adjust the riparian reserve widths established under paragraph (1) on
			 separate bodies of water, subject to the advice of the scientific
			 committee established under subparagraph (B).(B)Scientific committee(i)EstablishmentThe Secretary may establish a scientific committee to determine whether the riparian reserve widths
			 and management of the inner zones should be adjusted.(ii)Outside membershipIn addition to not more than 5 representatives of the Federal Government (including  1
			 representative of each of the Bureau of Land Management, the National
			 Oceanic and Atmospheric Administration, and the United States Fish and
			 Wildlife Service), the scientific committee shall include 5 individuals,
			 to
			 be appointed by the Secretary, who—(I)are not full-time employees of the Federal Government; and(II)have expertise relating to aquatic and riparian ecosystems, as demonstrated by—(aa)an advanced degree in
			 a related field; and(bb)subsequent relevant work experience.(iii)DutiesThe scientific committee shall—(I)make recommendations regarding	whether the riparian reserve
			 widths and management of the inner zones should be adjusted on individual
			 bodies of water, taking into
			 consideration—(aa)slope;(bb)road density;(cc)soil type;(dd)the importance of a stream to a salmon population;(ee)the effect on water temperature;(ff)the effect on water quality, including instream flow;(gg)the potential for the delivery or deposition of sediment and wood from upslope sources; and(hh)new scientific information and understanding; and(II)submit to the Secretary a report including recommendations for adjusting
			 the riparian reserve widths on individual bodies of water and management
			 of the inner zones, subject to
			 clause (iv).(iv)RequirementAny adjustment to a riparian reserve width recommended by the scientific committee under clause
			 (iii)(II) shall ensure that the total area of riparian reserves
			 in a 5th-level hydrologic unit code watershed is not less than 75 percent,
			 nor more than 125 percent, of the total area of riparian reserves
			 established under paragraph (1).(C)Public review and commentOn receipt of the report under subparagraph (B)(iii)(II), the Secretary shall—(i)make the report available to the public; and(ii)provide a period of not less than 60 days for public comment regarding the
			 recommendations contained in the report.(D)Decision to adjustAfter taking into consideration the report under subparagraph (B)(iii)(II) and any public comments
			 received under subparagraph (C)(ii), the Secretary may adjust the
			 riparian reserve width on an individual body of water—(i)taking into consideration the recommendations included in the report; and(ii)if the Secretary determines that the adjustment
			 would be in the public interest.5.Notice of intent(a)In generalNot later than 30 days after the date of enactment of the Oregon and California Land Grant Act of 2014, the Secretary shall publish in the Federal Register a notice of
			 intent to prepare—(1)the landscape prioritization plan required under section 6; and(2)the draft comprehensive environmental impact statements required under section 7 for—(A)the Moist Forestry Emphasis Area and, of the Conservation Emphasis Areas designated under
			 section 11—(i)the Moist Areas Conservation Network;(ii)the Legacy Old Growth Protection Network;(iii)the 4 Drinking Water Special Management Units;(iv)the Molalla National Recreation Area;(v)the Crabtree Valley Primitive Backcountry Area;(vi)the Brummit Fir Primitive Backcountry Area; and(vii)the Special Environmental Zones; and(B)the Dry Forestry Emphasis Area and, of the Conservation Emphasis Areas designated under
			 section 11—(i)the Dry Areas Conservation Network;(ii)the Rogue National Recreation Area;(iii)the Illinois Valley Salmon and Botanical Area;(iv)the Grizzly Peak Primitive Backcountry Area;(v)the Dakubetede Primitive Backcountry Area;(vi)the Wellington Wildlands Primitive Backcountry Area;(vii)the Mungers Butte Primitive Backcountry Area;(viii)the Pacific Crest Trail Corridor; and(ix)the Cascade-Siskiyou National Monument Expansion.(b)Public commentDuring the  45-day period beginning on the date of publication of the notice of intent under
			 subsection (a), the Secretary shall solicit public
			 comments regarding—(1)the scope and content of the documents described in subsection (a); and(2)the impacts that the Secretary should analyze regarding the alternatives in the draft comprehensive
			 environmental impact statements described in subsection (a)(2).(c)Coordination with preparation of land use plansThe Secretary may issue the notice of intent during, and as a part of, the development or revision
			 of a
			 land use plan required under section 202 of the Federal Land Policy and
			 Management Act of 1976 (43
			 U.S.C. 1712).(d)Early initiation of planning and consultationNot later than 30 days after the date on which a notice of intent is published under subsection
			 (a), the Secretary shall—(1)enter into a
			 consultation agreement  regarding the development of any information or
			 documents required to carry out this Act with—(A)the United States Fish and Wildlife Service; and(B)the National Oceanic and Atmospheric Administration;  and(2)invite	to serve as cooperating agencies or to provide comments regarding the notice of intent—(A)the Environmental Protection Agency;(B)the State of Oregon;(C)federally recognized Indian tribes with aboriginal land in the covered area; and(D)affected units of local government.6.Landscape prioritization plans(a)In generalNot later than 270 days after the date of enactment of the Oregon and California Land Grant Act of 2014, and once every 10 years thereafter, as necessary, the Secretary shall
			 develop and make available to the public a landscape prioritization plan,
			 which shall  prioritize vegetation management projects and describe
			 activities to be performed and areas to be established to satisfy
			 landscape-related needs in the  covered land.(b)Components(1)In generalEach landscape prioritization plan under this section shall include a description of—(A)for Moist Forestry Emphasis Areas—(i)landscape-level plans depicting areas of moist forest landscape that will result in
			 distribution of variable retention regeneration harvests to ensure desired
			 placement and the appropriate scale of implementation; and(ii)areas that will accelerate development of complex forest
			 structure, including opportunities to create spatial heterogeneity (such
			 as creating skips and gaps), in a young stand that has a canopy that has—(I)closed; and(II)been simplified through past management; and(B)for Dry Forestry Emphasis Areas—(i)a landscape-level plan depicting areas of dry forest landscape that will be left in a denser
			 condition for the 30-year period beginning on the date of enactment of the Oregon and California Land Grant Act of 2014;(ii)areas of any dry forest that may be considered for thinning or restoration treatments beginning
			 on the date that is 30 years after the date of enactment of the Oregon and California Land Grant Act of 2014; and(iii)areas that will—(I)minimize and reduce the risk of unnaturally severe fire and insect outbreaks, particularly if
			 critical components and values are at risk, including—(aa)communities in the wildland-urban interface (as defined in section 101 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6511)); and(bb)valuable forest structures, such as old growth trees and oak savannas that are in need of
			 restoration or in danger from a potential fire risk; or(II)restore historical structure and composition and improve fire resiliency.(2)Projects in Moist Forestry Emphasis Area(A)In generalSubject to subparagraph (B), the Secretary shall propose the general locations in the Moist
			 Forestry Emphasis 
			 Area in which the Secretary
			 intends to conduct vegetation management projects during the 30-year
			 period beginning on the date of enactment of the Oregon and California Land Grant Act of 2014.(B)Requirements(i)In generalFor each consecutive 10-year period during the period described in subparagraph (A), the Secretary
			 shall plan to conduct—(I)vegetation management
			 projects under section 9 across stands that comprise 8 percent to 12
			 percent of the Moist Forestry Emphasis  Area, subject to clause (ii); and(II)thinning
			 activities in accordance with section 9.(ii)Vegetation management projectsThe locations of the proposed vegetation management projects under clause (i)(I) shall be
			 distributed across the Bureau
			 of Land Management districts, to the maximum extent practicable, in a
			 manner that
			 ensures that the timber
			 produced in a given district is approximately proportional to the yield
			 that can be produced by the forests in that district.(3)Projects in Dry Forestry Emphasis Area(A)In generalSubject to subparagraph (B), the Secretary shall propose the locations in the Dry Forestry Emphasis
			 Area in
			 which the Secretary
			 intends to conduct vegetation management projects for each consecutive
			 10-year period during the 30-year period beginning on the date of
			 enactment of the Oregon and California Land Grant Act of 2014.(B)LimitationThe Secretary shall identify the 1/3 of the  area depicted as Dry Forest on the map entitled O&C Land Grant Act of 2014: Moist Forest and Dry Forest and dated July 31, 2014, in which the Secretary will not conduct vegetation
			 management projects in order to maintain  habitat for species requiring
			 denser forest conditions, including northern spotted owls.(4)Projects in Conservation Emphasis AreaThe Secretary shall propose the locations in the Conservation Emphasis Area in which the Secretary
			 intends to conduct vegetation management projects during the 30-year
			 period beginning on the date of enactment of the Oregon and California Land Grant Act of 2014.(c)CollaborationThe Secretary shall develop the landscape prioritization plan under this section in coordination
			 with the Director of
			 the United States Fish and Wildlife Service and the Administrator of the
			 National Oceanic and Atmospheric Administration to ensure that the
			 landscape
			 prioritization plan complies with the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.).(d)Public commentThe Secretary shall solicit public comments regarding the landscape prioritization plan for a
			 period of not less than 60 days
			 after the date on which the Secretary makes the landscape prioritization
			 plan
			 available to the public.(e)Revised planThe Secretary shall—(1)revise the landscape prioritization plan as the Secretary considers to be necessary,
			 based on public comments received under subsection (d); and(2)use and include the revised landscape prioritization plan in the
			 draft comprehensive environmental impact statement required under section
			 7.(f)Coordination with preparation of land use plansThe Secretary shall—(1)incorporate the landscape prioritization plan into the land use plan
			 that is required to be prepared by the Bureau of Land Management under the Federal
		Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
		seq.); and(2)implement  the
			 landscape prioritization plan regardless of whether a revision of
			 that land use plan has been completed.(g)ReevaluationEach area established in a landscape prioritization plan pursuant to subsection (a) shall be
			 reevaluated in the subsequent landscape prioritization plan under this
			 section.7.Environmental compliance(a)In generalThe Secretary shall implement each 10-years worth of
			 vegetation management projects, including priorities and vegetation
			 management projects identified in a landscape prioritization plan under
			 section 6(a), in
			 accordance with the National Environmental Policy Act of
		1969 (42 U.S.C. 4321 et seq.) and the requirements of this section.(b)Draft comprehensive environmental impact statements(1)In generalNot later than 18 months after the date of enactment of the Oregon and California Land Grant Act of 2014, the Secretary shall publish in the Federal Register 2 draft
			 comprehensive environmental impact statements for the vegetation
			 management projects proposed to be carried out during the initial 10-year
			 period,
			 of which—(A)1 shall cover the Moist Forestry Emphasis Area and, of the Conservation Emphasis Areas
			 designated under section 11—(i)the Moist Areas Conservation Network;(ii)the Legacy Old Growth Protection Network;(iii)the 4 Drinking Water Special Management Units;(iv)the Molalla National Recreation Area;(v)the Crabtree Valley Primitive Backcountry Area;(vi)the Brummit Fir Primitive Backcountry Area; and(vii)the Special Environmental Zones; and(B)1 shall cover the Dry Forestry Emphasis Area and, of the Conservation Emphasis Areas designated
			 under section 11—(i)the Dry Areas Conservation Network;(ii)the Rogue National Recreation Area;(iii)the Illinois Valley Salmon and Botanical Area;(iv)the Grizzly Peak Primitive Backcountry Area;(v)the Dakubetede Primitive Backcountry Area;(vi)the Wellington Wildlands Primitive Backcountry Area;(vii)the Mungers Butte Primitive Backcountry Area;(viii)the Pacific Crest Trail Corridor; and(ix)the Cascade-Siskiyou National Monument Expansion.(2)AlternativesEach draft comprehensive environmental impact statement under this subsection shall analyze
			 different locations for the relevant
			 vegetation management projects under—(A)the no-action alternative; and(B)3 other alternatives that are consistent with sections 9 through 12.(3)ConsultationThe Secretary shall consult with the Director of the United States Fish and Wildlife Service and
			 the
			 Administrator of the National Oceanic and Atmospheric Administration in
			 developing each draft comprehensive environmental impact statement under
			 this subsection to
			 ensure compliance with the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.)—(A)taking into consideration the intended benefits to species and the environment from the
			 conservation and management
			 prescriptions on the covered land; and(B)in a manner that covers the applicable 10-year work period so as to not require repeated
			 consultation for individual
			 projects on the covered land.(4)ElementsEach draft comprehensive environmental impact statement shall include an analysis of the impacts of
			 the proposed vegetation management projects on—(A)the economy, including—(i)timber supply;(ii)payments to counties;(iii)local jobs; and(iv)stability of local industries;(B)water quality and quantity, including—(i)stream flow;(ii)water temperature;(iii)sedimentation; and(iv)municipal water supplies;(C)recreational opportunities and use;(D)fish and wildlife, including—(i)species listed as endangered species or threatened species under the Endangered Species Act of 1973
			 (16
			 U.S.C. 1531 et seq.);(ii)aquatic species, including salmon;(iii)nest trees; and(iv)early seral habitat;(E)roads, including—(i)road density;(ii)public access, including access by neighboring landowners; and(iii)access by employees and contractors of the Bureau of Land Management;(F)roadless areas and land with wilderness characteristics;(G)cultural sites of federally recognized Indian tribes;(H)the existing integrity of archeological sites;(I)wetlands under the jurisdiction of the Corps of Engineers or delineated by the Natural
			 Resources Conservation Service;(J)highly erodible land; and(K)such other topics provided to the Secretary under section 5(b)(2) as the Secretary considers to be
			 important.(5)Specific information for projects(A)In generalFor each vegetation management project proposed by the Secretary, the draft comprehensive
			 environmental impact statement shall include an identification of—(i)the
			 location of forest stands to be harvested;(ii)the approximate size and timing
			 of the harvest in those stands; and(iii)the specific vegetation treatment
			 recommended for each forest stand.(B)Inclusion in landscape prioritization plansThe forest stands identified under subparagraph (A) shall be mapped
			 and included as part of the applicable landscape prioritization plan under
			 section 6(a).(C)Onsite reviewsIn addition to identifying forest stands under subparagraph (A), the Secretary shall conduct onsite
			 reviews to verify, at a minimum—(i)riparian and aquatic parameters and assessments;(ii)any streams or aquatic resources within the specific stands;(iii)water quality;(iv)the presence of sensitive or special status species and
			 habitats;(v)road conditions and information; and(vi)forest stand boundaries.(c)Public commentThe Secretary shall solicit public comment regarding the draft comprehensive environmental impact
			 statements under subsection (b) during the 60-day period beginning on the
			 date on which the Secretary makes the draft
			 comprehensive environmental impact statements available to the public.(d)Final comprehensive environmental impact statementsNot later than 27 months after the date of enactment of the Oregon and California Land Grant Act of 2014, the Secretary—(1)shall prepare 2 final comprehensive environmental impact statements for the vegetation management
			 projects
			 that have been identified in a draft comprehensive environmental impact
			 statement to occur over a 10-year period, of which—(A)1 shall cover the Moist Forestry Emphasis Area and, of the Conservation Emphasis Areas
			 designated under section 11—(i)the Moist Areas Conservation Network;(ii)the Legacy Old Growth Protection Network;(iii)the 4 Drinking Water Special Management Units;(iv)the Molalla National Recreation Area;(v)the Crabtree Valley Primitive Backcountry Area;(vi)the Brummit Fir Primitive Backcountry Area; and(vii)the Special Environmental Zones; and(B)1 shall cover the Dry Forestry Emphasis Area and, of the Conservation Emphasis Areas designated
			 under section 11—(i)the Dry Areas Conservation Network;(ii)the Rogue National Recreation Area;(iii)the Illinois Valley Salmon and Botanical Area;(iv)the Grizzly Peak Primitive Backcountry Area;(v)the Dakubetede Primitive Backcountry Area;(vi)the Wellington Wildlands Primitive Backcountry Area;(vii)the Mungers Butte Primitive Backcountry Area;(viii)the Pacific Crest Trail Corridor; and(ix)the Cascade-Siskiyou National Monument Expansion;  and(2)shall publish in the
			 Federal Register a notice of availability of the final comprehensive
			 environmental impact statements; and(3)may publish the final comprehensive environmental impact statements in conjunction with the
			 environmental impact
			 assessments relating to the land use plan developed by the
			 Bureau of Land Management for the covered land.(e)Records of decision(1)In generalExcept as provided in paragraph (2), not later than 60 days after the date on which a notice of
			 availability of the final comprehensive environmental
			 impact statements is published in the Federal Register under subsection
			 (d)(2), the Secretary shall
			 issue a record of decision relating to the vegetation management projects
			 analyzed
			 in the final comprehensive environmental impact statements.(2)ExceptionIf person files an objection under section 8(a)(1) relating to a final comprehensive environmental
			 impact statement, the Secretary
			 shall publish a record of decision for that final comprehensive
			 environmental impact statement—(A)immediately after the Secretary responds to the objection; or(B)as soon as practicable after the date on which the Secretary modifies the final comprehensive
			 environmental impact statement to reflect that objection under section
			 8(a)(4).(3)Additional analysesThe Secretary shall not be required to conduct any additional analysis under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a vegetation
			 management project proposed to be carried out under this section, unless
			 the proposed vegetation management project is
			 outside the scope of the analysis already completed in the applicable
			 final
			 comprehensive environmental impact statement.(4)LimitationThe Secretary shall not implement a vegetation management project earlier than 30 days after
			 the date of publication of a  notice of initiation of the project.(f)Reevaluation and modification(1)In generalNot later than 5 years after the date on which a record of decision is issued under subsection
			 (e)(1) relating to a vegetation management project analyzed
			 in a final comprehensive environmental impact statement, the Secretary—(A)shall reevaluate the  final comprehensive environmental impact statement
			 to ensure the vegetation management project is being carried out in
			 accordance with this Act and the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.), based on—(i)the monitoring assessment described in section 15(a); and(ii)a determination by the Director of the United States Fish and Wildlife Service and the
			 Administrator of the National Oceanic and Atmospheric Administration that
			 the vegetation management project complies with the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(B)may amend the final comprehensive environmental impact statement or record of
			 decision—(i)to achieve compliance with this Act and the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.); and(ii)after providing a period of not less than 60 days for public comment regarding any proposed
			 amendment.(2)Action during reevalutationThe Secretary shall continue to implement any ongoing vegetation
			 management project until the date on which  a relevant record of decision
			 is amended under paragraph (1)(B).8.Objections; claims; judicial review(a)Objections(1)In generalPrior to the publication of a final comprehensive environmental impact statement prepared under
			 section 7(d), during the 60-day period described in section 7(e)(1), in
			 lieu of any other appeal that may be available, an eligible person may
			 file an
			 objection to the final comprehensive environmental impact statement.(2)EligibilityTo be eligible to file an objection under paragraph (1), a person shall submit to the Secretary
			 during the 60-day
			 period described in section 7(c) written comments that describe the
			 objections to
			 the action proposed under the final comprehensive environmental impact
			 statement.(3)ResponseThe Secretary shall respond in writing to an objection filed under paragraph (1) not later than 30
			 days after
			 the date on which the objection is filed.(4)AmendmentOn receipt of  an objection filed under paragraph (1), the Secretary may amend the final
			 comprehensive environmental impact statement to reflect the objection.(b)Claims(1)In generalDuring the first 30 days of the period described in section 7(e)(4), in lieu of any other
			 appeal that may be available, a person may file a claim to protest a
			 proposed vegetation management project.(2)Eligible causes of actionA claim may only be filed under paragraph (1) if—(A)(i)a proposed activity under the vegetation management project is inconsistent with a record of
			 decision; and(ii)the likely impacts of that activity are inconsistent with the
			 impacts analyzed in the final comprehensive environmental impact
			 statement;(B)the vegetation management project violates the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.); or(C)(i)unanticipated extraordinary circumstances that would result in significant negative environmental
			 impacts exist within the boundary of a vegetation management project; and(ii)those circumstances were not considered for additional review under
			 section 7(f).(3)ResponseThe Secretary shall respond in writing to a claim filed under paragraph (1) not later than 30 days
			 after the date on which
			 the claim is filed.(4)AmendmentOn receipt of a claim filed under paragraph (1), the Secretary may—(A)amend the scope of the vegetation management project;(B)terminate the vegetation management project; or(C)implement the vegetation management project as planned.(c)Judicial review(1)In generalA person may only challenge a covered
			 agency action in a United States district court by bringing a covered
			 civil
			 action.(2)VenueVenue for any covered civil action shall lie in the  United States District Court for the District
			 of
			 Oregon or the United States District Court for the District of Columbia.(3)StandingA person shall only be eligible to bring a covered civil action under paragraph (1) if that person
			 that filed—(A)an objection under subsection (a)(1); or(B)a claim under subsection (b)(1).(4)EligibilityA reviewing court under this subsection shall not consider any issue in a covered civil action
			 unless the issue has previously been raising in writing in the objection
			 or claim described in paragraph (3).(5)Limitation of actionsA covered civil action shall not be maintained unless  the covered civil action commenced not later
			 than 60 days after the
			 date on which the covered agency action to which the covered civil action
			 relates is final.(6)Expedited proceedings(A)DiscoveryDiscovery shall—(i)commence immediately after a covered civil action is commenced; and(ii)conclude not later than 180 days after the date on which a covered civil action is commenced.(B)TrialA trial shall commence not later than 180 days after the date on which the covered civil action is
			 commenced.(C)Expeditious completion of judicial reviewCongress encourages a court of competent jurisdiction to expedite, to the maximum extent
			 practicable, the proceedings in a covered civil action with the goal of
			 rendering a final determination on the merits of the covered civil action
			 as soon as practicable after the date on which a complaint or appeal is
			 filed to initiate the action.(7)ApplicabilityExcept as otherwise provided in this section, judicial review of a covered agency action shall be
			 conducted
			 in accordance with subchapter II of chapter 5, and chapter 7,
		of title 5, United States Code (commonly known as the Administrative
		Procedure Act).(8)Injunctions(A)In generalSubject to subparagraph (C), the period of any preliminary injunction and any stay pending appeal
			 relating to a covered agency action shall not exceed 60 days.(B)Balancing of short- and long-term effectsAs part of the weighing of the equities while considering any request for an injunction that
			 applies to the covered agency action, the court shall balance the short-
			 and long-term impacts on the ecosystem likely to be caused—(i)by undertaking the covered
			 agency action; and(ii)by not undertaking the covered agency action.(C)Renewals(i)In generalA court of competent jurisdiction may issue 1 or more renewals of any preliminary injunction or
			 stay pending appeal issued under subparagraph (A).(ii)UpdatesFor each renewal of an injunction or stay pending appeal under this subparagraph, the parties to
			 the covered civil action shall submit to
			 the court updated information on the status of the covered agency
			 action that is the basis of the covered civil action.9.Moist Forestry Emphasis Area(a)In general(1)Conformity with principle of sustained yieldTimber from the Moist Forestry Emphasis Area shall be sold, cut, and removed in conformity with the
			 principle
			 of sustained yield.(2)Production levelsThe Secretary shall maintain the highest consistent timber production levels that can be sustained
			 under the management intensity described in this section.(3)Calculation(A)In generalThe Secretary shall calculate—(i)the quantity of timber that the Secretary can produce consistently
			 and permanently; and(ii)the quantity of other timber the Secretary
			 can produce, as part of the Moist Forestry Emphasis Area and the portions
			 of the Conservation
			 Emphasis Area, as described in the draft comprehensive environmental
			 impact
			 statement under section 7(b)(1)(A).(B)RequirementsThe Secretary shall—(i)calculate the quantities under clauses (i) and (ii) of subparagraph (A) in 10-year increments; and(ii)in calculating that quantity, not include the volume of timber that could be
			 offered from riparian reserves established under section 4.(b)Management of Moist Forestry Emphasis Area(1)In generalMoist Forestry Emphasis Areas shall be managed in accordance with the principles of ecological
			 forestry (including principles relating to variable retention regeneration
			 harvests) described in paragraph (2).(2)Ecological forestry principles for Moist Forestry Emphasis AreasThe ecological forestry principles referred to in paragraph (1) include—(A)the retention of old growth;(B)the seeking of opportunities to retain older trees, if practicable;(C)the acceleration of the development of structural complexity, including spatial heterogeneity, in
			 younger stands, through the use of diverse silvicultural approaches, such
			 as variable density and clump-based prescriptions;(D)the implementation of variable retention regeneration harvesting activities that retain
			 approximately 1/3 of the live basal area of the forest within the
			 harvest area, primarily in aggregates, including—(i)riparian and other
			 reserves; and(ii)dispersed individual and small clusters of conifers and
			 hardwoods within the harvest area unit, a portion of which may be used for
			 snag creation, except that old growth stands shall not be considered as
			 part of the 1/3 basal area retention;(E)the development and maintenance of early seral ecosystems with diverse species following harvesting
			 activities through the use of less intense approaches to site preparation
			 and tree regeneration and nurturing of diverse early seral ecosystems;(F)the use of rotations of sufficient length to allow stands to redevelop with levels of structural
			 complexity and biodiversity characteristics of late-successional stands,
			 on the condition that when the stands reach the rotation age of the
			 stands, the stands will
			 be regenerated through variable-retention harvesting; and(G)the establishment of a silvicultural system that includes the development and management of
			 multiaged, mixed-species stands on harvest rotation periods of 80 to 120
			 years.(3)Variable retention regeneration(A)In generalThe Secretary shall designate not less than 8 percent and not greater than 12 percent of the moist
			 forests described in paragraph (1) as land on which the Secretary shall
			 carry out during each 10-year period variable retention regeneration
			 harvesting activities,
			 consistent with—(i)this section;(ii)section 7(a); and(iii)the environmental impact statement required under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(B)ApplicabilityThe moist forests designated as variable retention regeneration harvest land under subparagraph (A)
			 shall not be limited to stands that have generally reached the culmination
			 of mean annual increment.(4)Thinning(A)In generalThe Secretary shall carry out thinning activities in the moist forests described in paragraph (1)
			 to promote tree growth and ecological health and variability.(B)GoalsThe goal of thinning activities under this paragraph shall be to establish spatially variable stand
			 densities and complex canopies using thinning regimes that enhance the
			 structural and compositional diversity of the stand and individual tree
			 development.(C)Limitations(i)In generalIn carrying out thinning activities under this paragraph, the Secretary shall not reduce the total
			 basal area of the stand (as determined on the date on which the thinning
			 activities commence) by greater than 50 percent.(ii)Old growth treesThe Secretary shall exclude old growth trees from thinning activities under this paragraph.(5)ExceptionThe Secretary may harvest a stand that has not reached the culmination of mean annual increment in
			 order to offer the quantity of timber calculated under subsection
			 (a)(3).(c)Roads(1)In generalThe Secretary shall not increase the total quantity of mileage of permanent, system roads that are
			 operational
			 in the Moist Forestry Emphasis Area to a quantity greater than the
			 quantity of
			 mileage in existence on the date of enactment of the
			 Oregon and California Land Grant Act of 2014.(2)System roadsThe Secretary—(A)may construct new system roads to carry out a vegetation management project under this Act; and(B)subject to the availability of appropriations and to the maximum extent practicable without causing
			 an increase in costs associated with vegetation management projects, shall
			 reduce the quantity of mileage of system roads.(3)Non-system roadsSubject to the availability of appropriations, the Secretary shall annually reduce the total
			 quantity of mileage of nonsystem roads.(4)Temporary roadsIf the Secretary constructs a temporary road as part of a vegetation management project, the
			 Secretary shall close and decommission the temporary road not later than
			 the earlier of—(A)the date that is 2 years after the date on which the activity for which the temporary road was
			 constructed is
			 completed; and(B)the date that is 1 year after the date on which the vegetation management project is completed.10.Dry Forestry Emphasis  Area(a)In generalThe Secretary shall manage the Dry Forestry Emphasis Area to increase the resiliency of the stands
			 by
			 reducing the risk from severe wildfires,  droughts, and insect or
			 disease outbreaks.(b)RequirementsThe Secretary shall maintain or restore conditions of tree density, tree composition, and tree size
			 distribution  that will result in a stand with a high level of resistance
			 and resilience to wildfire, drought, and insect attack.(c)PriorityIn carrying out vegetation management projects, the Secretary shall give priority to areas that
			 contain important components, including—(1)communities in the wildland-urban interface (as defined in section 101 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6511)); and(2)valuable forest structures, such as old growth trees and oak savannas that are in need of
			 restoration or are in danger from potential fire risk.(d)Management of Dry Forestry Emphasis Areas(1)In generalDry Forestry Emphasis Areas shall be managed in
			 accordance with—(A)ecological forestry principles described in paragraph (2);
			 and(B)as determined necessary by the Secretary, with fire resiliency needs,
			 consistent with this subsection.(2)Ecological forestry principles in dry forestsThe ecological forestry principles referred to in paragraph (1) include—(A)the retention and improvement of the survivability of old growth trees through the reduction of
			 adjacent fuels and competing vegetation to promote resilience against
			 mortality from insects, disease, and fire;(B)the retention and protection of important structures such as large hardwoods, snags, and logs;(C)the reduction of overall stand densities through partial cutting in an effort—(i)to reduce basal areas to desired levels, particularly in overstocked stands;(ii)to increase the mean stand diameter;(iii)to shift the composition of stands to fire- and drought-tolerant species; and(iv)to retain older trees for replacement purposes;(D)the restoration of spatial heterogeneity through the variation of the treatment of stands, such as
			 by leaving untreated patches, creating openings of not more than 2.5
			 acres, and establishing tree clumps and isolated single trees;(E)the establishment of new tree cohorts of shade-intolerant species in created openings, generally
			 varying in size between 0.2 and 2.5 acres;(F)the harvesting of timber during the restoration process;(G)the maintenance of sustainable and fire-resilient conditions in perpetuity through active
			 management of the dry forests in accordance with this subsection,
			 including the treatment of activity fuels and the restoration of historic
			 levels of surface fuels and understory vegetation using prescribed fire
			 and mechanical activities;(H)the planning and implementation of activities at the landscape level to maintain not less than
			 1/3 of the dry forests as denser landscape-scale patches to provide
			 greater forest density for endangered and threatened species and the
			 prey of those species; and(I)the retention of a basal area after a partial cut that is not less than 35 percent of the initial
			 basal area of the sale area.(e)Roads(1)In generalThe Secretary shall not increase the total quantity of mileage of system roads that are operational
			 in the Dry
			 Forestry Emphasis Area to a quantity greater than the quantity of mileage
			 in
			 existence on the date of enactment of the
			 Oregon and California Land Grant Act of 2014.(2)System roadsThe Secretary—(A)may construct new system roads to carry out a vegetation management project; and(B)subject to the availability of appropriations, shall decommission or place into
			 storage all system roads that the Secretary has not planned to use in
			 the next 10 years for vegetation management projects or administrative
			 purposes.(3)Nonsystem roadsSubject to the availability of appropriations, the Secretary shall annually reduce the total
			 quantity of mileage of nonsystem roads.(4)Temporary roadsIf the Secretary constructs a temporary road as part of a vegetation management project, the
			 Secretary shall close and decommission the temporary road not later than
			 the earlier of—(A)the date that is 2 years after the date on which the activity for which the temporary road was
			 constructed is
			 completed; and(B)the date that is 1 year after the date on which the vegetation management project is completed.11.Conservation emphasis areas(a)Conservation networksTo provide general ecological benefits and protect conservation values, the following areas in the
			 State of Oregon are designated as conservation networks for management by
			 the Secretary in accordance with subsection (h):(1)Dry areas conservation networkThe approximately 132,000 acres of land managed by the Secretary, as depicted as Dry Areas Conservation Network on the map entitled O & C Land Grant Act of 2014: Conservation Networks and dated July 31, 2014, which is designated as the Dry Areas Conservation Network, the purpose of which is to create dry forest reserves that provide ecological benefits and
			 protect conservation values, including providing old
			 growth and late successional habitat, aquatic and riparian protection, 
			 fish and wildlife benefits, recreational and educational opportunities,
			 and other natural processes needed for the healthy functioning of the
			 ecosystem.(2)Moist areas conservation networkThe approximately 403,000 acres of land managed by the Secretary, as depicted as Moist Areas Conservation Network on the map entitled O & C Land Grant Act of 2014: Conservation Networks and dated July 31, 2014, which is designated as the Moist Areas Conservation Network, the purpose of which is to create moist forest reserves that provide ecological benefits and
			 protect conservation values, including providing old
			 growth and late successional habitat, aquatic and riparian protection, 
			 fish and wildlife benefits, recreational and educational opportunities,
			 and other natural processes needed for the healthy functioning of the
			 ecosystem.(b)Legacy old growth protection networkThe approximately 480,000 acres of land managed by the Secretary, as depicted on the map entitled O & C Land Grant Act of 2014: Legacy Old Growth Protection Network and dated July 31, 2014, which is designated as the Legacy Old Growth Protection Network, the purpose of which is to protect and preserve stands that, as of the date of enactment of the
			 Oregon and California Land Grant Act of 2014, are at least 120 years old
			 and shall be managed by the Secretary in a manner that does not allow
			 harvesting of any tree within the area.(c)Special management units(1)DesignationTo ensure the protection of the watersheds as a source of clean drinking water, to  safeguard the
			 water
			 quality and quantity in the areas, and to allow visitors to enjoy the
			 special scenic, natural, cultural, and fish and wildlife values of the
			 watersheds, the following areas in the State of Oregon are designated as
			 special management units for special management by the Secretary in
			 accordance with subsection (h) and this subsection:(A)Mckenzie drinking water special management unitThe approximately 12,042 acres of land managed by the Secretary, as depicted on the map entitled O&C Land Grant Act of 2014:McKenzie Source Water Emphasis Area and dated July 31, 2014, which is designated as the McKenzie Drinking Water Special Management Unit.(B)Hillsboro drinking water special management unitThe approximately 1,243 acres of land managed by the Secretary, as depicted on the map entitled O&C Land Grant Act of 2014: Hillsboro Source Water Emphasis Area and dated July 31, 2014, which is designated as the Hillsboro Drinking Water Special Management Unit.(C)Clackamas drinking water special management unitThe approximately 416 acres of land managed by the Secretary, as depicted on the map entitled O&C Land Grant Act of 2014: Clackamas Source Water Emphasis Area and dated July 31, 2014, which is designated as the Clackamas Drinking Water Special Management Unit.(D)Springfield drinking water special management unitThe approximately 3,161 acres of land managed by the Secretary, as depicted on the map entitled O&C Land Grant Act of 2014: Springfield Source Water Emphasis Area and dated July 31, 2014, which is designated as the Springfield Drinking Water Special Management Unit.(2)LivestockThe grazing of livestock shall not be allowed within a special management unit designated by
			 paragraph (1).(d)National recreation areasTo protect, conserve, and enhance the unique and nationally important recreational, ecological,
			 scenic, cultural, watershed, and fish and wildlife values of the areas,
			 the following areas in the State of Oregon are designated as recreation
			 areas for management by the Secretary in accordance with subsection (h):(1)Rogue national recreation areaThe approximately 94,700 acres of Bureau of Land Management land, as depicted on the map entitled O&C Land Grant Act of 2014: Rogue National Recreation Area and dated July 31, 2014, which is designated as the Rogue National Recreation Area.(2)Molalla national recreation areaThe approximately 24,100 acres of Bureau of Land Management land, as depicted on the map entitled O&C Land Grant Act of 2014: Molalla National Recreation Area and dated July 31, 2014, which is designated as the Molalla National Recreation Area.(e)Special management areasTo provide for the protection, preservation and enhancement of the  natural character,
			 scientific use, and the botanical, recreational, ecological, fish and
			 wildlife, scenic, and cultural values of the areas and to preserve
			 opportunities for
			 primitive recreation in areas in which preservation is practicable, the
			 following areas in the State of Oregon are designated for special
			 management by the Secretary in accordance with subsection (h):(1)Illinois valley salmon and botanical special management areaThe approximately 7,200 acres of Bureau of Land Management land, as depicted on the map entitled O&C Land Grant Act of 2014: Illinois Valley Salmon and Botanical Area and dated July 31, 2014, which is designated as the Illinois Valley Salmon and Botanical Special Management Area.(2)Grizzly peak primitive backcountry special management areaThe approximately 2,100 acres of Bureau of Land Management land, as depicted on the map entitled O&C Land Grant Act of 2014: Grizzly Peak Primitive Backcountry Area and dated July 31, 2014, which is designated as the Grizzly Peak Primitive Backcountry Special Management Area.(3)Dakubetede primitive backcountry special management areaThe approximately 21,200 acres of Bureau of Land Management land, as depicted on the map entitled O&C Land Grant Act of 2014: Dakubetede Primitive Backcountry Area and dated July 31, 2014, which is designated as the Dakubetede Primitive Backcountry Special Management Area.(4)Wellington wildlands primitive backcountry special management areaThe approximately 5,700 acres of Bureau of Land Management land, as depicted on the map entitled O&C Land Grant Act of 2014: Wellington Wildlands Primitive Backcountry Area and dated July 31, 2014, which is designated as the Wellington Wildlands Primitive Backcountry Special Management Area.(5)Mungers butte primitive backcountry special management areaThe approximately 10,200 acres of Bureau of Land Management land, as depicted on the map entitled O&C Land Grant Act of 2014: Mungers Butte Primitive Backcountry Area and dated July 31, 2014, which is designated as the Mungers Butte Primitive Backcountry Special Management Area.(6)Brummit fir primitive backcountry special management areaThe approximately 2,000 acres of Bureau of Land Management land, as depicted on the map entitled O&C Land Grant Act of 2014: Brummit Fir Primitive Backcountry Area and dated July 31, 2014, which is designated as the Brummit Fir Primitive Backcountry Special Management Area.(7)Crabtree valley primitive backcountry special management areaThe approximately 2,100 acres of Bureau of Land Management land, as depicted on the map entitled O&C Land Grant Act of 2014: Crabtree Valley Primitive Backcountry Area and dated July 31,2014, which is designated as the Crabtree Valley Primitive Backcountry Special Management Area.(8)Special environmental zone special management areaThe approximately 95,767 acres of land administered by the Secretary, as depicted on the map
			 entitled O&C Land Grant Act of 2014: Special Environmental Zones and dated July 31, 2014, which is designated as the Special Environmental Zone Special Management Area.(f)Cascade-Siskiyou national monument expansionSubject to valid existing rights, the Secretary shall administer the approximately 2,050 acres of
			 land administered by the Director of the Bureau of Land Management
			 depicted on the map entitled O&C Land Grant Act of 2014: Cascade-Siskiyou National Monument Expansion and Pacific Crest Trail
			 Protection Corridor and dated July 31, 2014, as part of the Cascade-Siskiyou National Monument.(g)Pacific crest trail protection corridor(1)EstablishmentThere is designated in the State of Oregon a trail corridor for the Pacific Crest National Scenic
			 Trail, to be known as the Pacific Crest Trail Protection Corridor, consisting of certain Bureau of Land Management land located within approximately 1/4 mile on either side of the Pacific Crest National Scenic Trail, as depicted on the map entitled O&C Land Grant Act of 2014: Cascade-Siskiyou National Monument Expansion and Pacific Crest Trail
			 Protection Corridor and dated July 31, 2014, to be managed by the Secretary in accordance with subsection (h).(2)PurposesThe purposes of the Pacific Crest Trail Protection Corridor are to protect and enhance the
			 recreational, scenic, historic, and wildlife values of the Pacific Crest
			 National Scenic Trail in as natural and undeveloped a state as
			 practicable.(3)Forest roadsForest roads crossing the Pacific Crest Trail Protection Corridor or within the Pacific Crest Trail
			 Protection Corridor shall be limited to those necessary for the proper use
			 and administration of adjacent public land, as determined by the Secretary
			 in applicable management plans.(h)Administration(1)Maps and legal descriptions(A)In generalAs soon as practicable after the date of enactment of the Oregon and California Land Grant Act of
			 2014, the Secretary shall a prepare a map and legal description of each
			 Conservation Emphasis Area.(B)EffectThe maps and legal descriptions prepared under subparagraph (A) shall have the same force and
			 effect as if included in this Act, except that the Secretary may correct
			 any minor errors in the maps and legal descriptions.(C)Public availabilityThe maps and legal descriptions prepared under subparagraph (A) shall be available for public
			 inspection in the appropriate offices of the Bureau of Land Management.(2)Administration(A)Applicable lawThe Secretary shall administer each Conservation Emphasis Area—(i)in a manner that conserves, protects, and enhances the resources and values of the Conservation
			 Emphasis Area; and(ii)in accordance with—(I)this subsection;(II)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(III)any other applicable Federal laws.(B)UsesThe Secretary shall only allow uses of a Conservation Emphasis Area that are consistent with the
			 purposes and values for which the Conservation Emphasis Area is
			 established.(C)WithdrawalSubject to valid existing rights, all Federal surface and subsurface land within a Conservation
			 Emphasis Area is withdrawn from—(i)all forms of entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)operation under the mineral leasing and geothermal leasing laws.(3)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around an area designated
			 under this section.(4)Use of motorized vehiclesThe use of motorized vehicles within the Conservation Emphasis Area (other than a conservation
			 network designated by subsection (a)) shall be limited to roads allowed by
			 the Secretary for
			 such use, provided that the Secretary may allow off-road vehicle use in
			 designated portions of the areas designated by this section.(5)Forest management(A)In generalSubject to subparagraph (B), in the Conservation Emphasis Area (other than a special management
			 area
			 designated by subsection (e)),  the cutting, sale, or
			 removal of timber may be permitted—(i)to the extent necessary to improve the health of a forest in a manner that—(I)maximizes the retention of large trees—(aa)as appropriate for the forest type; and(bb)to the extent that the trees promote stands that are fire resilient and healthy;(II)improves the habitats of threatened or endangered species or species considered sensitive by the
			 Secretary over the long term after completion of the timber removal
			 project;(III)maintains or restores the composition and structure of the ecosystem by reducing the risk of
			 uncharacteristic wildfire; or(IV)in the case of harvests in moist forest sites, is conducted—(aa)through variable density and clump based thinning;(bb)in stands up to 80 years of age to accelerate the development of structurally complex forest
			 conditions; and(cc)in a manner that retains older trees and old growth trees;(ii)to carry out an approved management activity in furtherance of the purposes for which the
			 Conservation Emphasis Area was established, if the
			 cutting, sale, or removal of timber is incidental to the management
			 activity; or(iii)for de minimis personal or administrative use within the Conservation Emphasis Area, if the use
			 would not impact the purposes for which the Conservation Emphasis Area was
			 established.(B)ExceptionsNotwithstanding subparagraph (A), forest thinning and vegetation treatments  may be permitted in a
			 special management area designated by subsection (e), if the purpose of
			 the treatments is—(i)to improve forest health in a case in which the forest is threatened by fire, an insect outbreak,
			 or disease;(ii)to improve or maintain recreational facilities and opportunities; or(iii)to protect public health or safety.12.Land ownership consolidations(a)In generalThe Secretary shall seek to consolidate Federal land and non-Federal land by exchanging or
			 conveying covered land and by acquiring non-Federal land to create more
			 contiguous blocks of land under the jurisdiction of the Secretary—(1)to facilitate the administration of the Moist Forestry Emphasis Area or Dry Forestry Emphasis Area;
			 or(2)to better provide for the management objectives of the Conservation Emphasis Areas.(b)ReviewNot later than 270 days after the date of enactment of the Oregon and California Land Grant Act of
			 2014, the Secretary shall review and inventory the Moist Forestry Emphasis
			 Area to identify any public land in the Moist Forestry Emphasis Area that—(1)as the result of location or other characteristic, is no longer necessary or appropriate for
			 continued Federal management in accordance with this Act; or(2)is determined to facilitate achieving any of the purposes described in subsection (a).(c)Land exchangesIn accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716), the Secretary may exchange Federal land in the Moist Forestry
			 Emphasis Area or the Dry Forestry Emphasis Area or interests in the
			 Federal land for adjacent non-Federal land or interests in the non-Federal
			 land if—(1)the Federal land does not contain critical habitat for a species listed under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);(2)the Federal land is not identified in the landscape prioritization plan developed under section
			 6(a);(3)the Secretary determines that the land exchange would facilitate the administration of the Moist
			 Forestry Emphasis Area or Dry Forestry Emphasis Area; and(4)the Secretary determines that the land exchange is in the public interest.(d)Sale of covered land(1)EstablishmentIn accordance with the applicable land use plan prepared under section 202 of the Federal Land
			 Policy and
			 Management Act of 1976 (43 U.S.C. 1712), the Secretary shall
			 establish a program to complete appraisals and satisfy other legal
			 requirements for the sale of covered land and the acquisition of
			 non-Federal land under this subsection.(2)DisposalIn accordance with sections 203 and 209 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1713, 1719), the Secretary may sell not more than 50,000 acres of
			 covered
			 land.(3)Priority sales(A)In generalIn determining which parcels of covered land to sell under this section, the Secretary—(i)shall sell parcels of covered land that are not contiguous to other land in the Moist Forestry
			 Emphasis Area to facilitate the administration of the Moist Forestry
			 Emphasis Area;(ii)shall sell parcels of covered land that are not contiguous to other land in the Dry Forestry
			 Emphasis Area
			 to facilitate the administration of the Dry Forestry Emphasis Area; and(iii)may seek to fulfill the management objectives for the Conservation Emphasis Areas by selling
			 parcels of land in the Conservation Emphasis Areas identified as
			 candidates for disposal on the list prepared under subparagraph (B)(i).(B)Conservation emphasis areas(i)ListA parcel of land in a Conservation Emphasis Area may be sold under subparagraph (A)(iii) if the
			 parcel is identified as a candidate for disposal on a list prepared by a
			 committee established under clause (ii) that identifies parcels in the
			 Conservation Emphasis Areas that do not align with
			 the management objectives for the Conservation Emphasis Areas established
			 under section 11.(ii)CommitteeA committee referred to in clause (i) is a committee established by the Secretary that is comprised
			 of at least—(I)1 member that is a fish and wildlife expert;(II)1 member that is a forestry expert;(III)I member that represents a conservation organization;(IV)1 member that represents the State of Oregon; and(V)1 member that represents a unit of local government in the State of Oregon.(4)LimitationThe Secretary shall not sell covered land under this subsection that has been identified as
			 critical habitat for a
			 species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.).(e)Recreation and public purposes conveyancesThe Secretary may elect to convey land in a Conservation Emphasis Area to the State of Oregon
			 or a unit of local government in the State of Oregon pursuant to the Act
			 of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(f)Use of proceeds(1)In generalNotwithstanding any other provision of law, the gross proceeds from a sale of covered land under
			 this section shall—(A)in the case of covered land sold within the Moist Forestry Emphasis Area, be deposited into a
			 separate account
			 in the
			 Treasury to be known as the O&C Land—Moist Forestry Emphasis Area Acquisition Account;(B)in the case of covered land sold within the Dry Forestry Emphasis  Area, be deposited into a
			 separate account
			 in the
			 Treasury to be known as the O&C Land—Dry Forestry Emphasis  Area Acquisition Account; and(C)in the case of covered land sold within a Conservation Emphasis Area, be deposited into a separate
			 account in the Treasury to be known as the O&C Land—Conservation Emphasis Area Acquisition Account.(2)Availability(A)In generalAmounts in the accounts described in paragraph (1) shall be available to the Secretary until
			 expended, without
			 further appropriation,  to acquire, in accordance with section 205 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1715), non-Federal land or interests in non-Federal land from willing
			 sellers, if acquisition of the non-Federal land would meet 1 or more 
			 of the purposes described  in subsection (a).(B)Consultation required(i)In generalTo determine whether an acquisition of non-Federal land under subparagraph (A) is in the public
			 interest, the Secretary shall
			 consult with and consider comments from—(I)the State of Oregon;(II)the unit of local government that has jurisdiction over the area in which the non-Federal land is
			 located;(III)the Director of the United States
		Fish and Wildlife Service;(IV)the Director of the National Marine Fisheries Service; and(V)the public.(ii)Applicable lawConsultation required under
			 clause (i) shall be in addition to any other consultation required by law.(3)Administrative expensesAn amount not to exceed 20 percent of the amounts deposited in the accounts described in paragraph
			 (1) may be used by the Secretary for administrative and other expenses
			 necessary to carry out the activities authorized in this section.(g)Balance in accountsThe Secretary shall administer the balance in the accounts described in subsection (f)(1) as
			 follows:(1)The Secretary shall not complete the sale of more than 5,000 acres of the land identified under
			 subsection (b) prior to obligating funds from the accounts described in
			 subsection (f)(1) for the acquisition of at least 1 parcel.(2)The Secretary shall seek to keep the balances in the accounts described in subsection (f)(1) low by
			 using the funds in the accounts to acquire parcels as soon as practicable.(h)Acquired land(1)Moist forestry emphasis areaThe Secretary shall administer any land or interest in land acquired using funds from the O&C Land—Moist Forestry Emphasis Area Acquisition Account in accordance with section 9.(2)Dry forestry emphasis areaThe Secretary shall administer any land or interest in land acquired using funds from the O&C Land—Dry Forestry Emphasis Area Acquisition Account in accordance with section 10.(3)Conservation emphasis areaThe Secretary shall administer any land or interest in land acquired using funds from the O&C Land—Conservation Emphasis Area Acquisition Account in accordance with section 11.(i)ReportsThe Secretary shall annually submit to the Committee on Energy and Natural Resources of the Senate
			 and the Committee on Natural Resources of the House of Representatives a
			 report that lists
			 each land transaction	under this section during the year covered by the
			 report.13.Distribution of funds(a)In generalEffective for fiscal year 2014 and each fiscal year thereafter, all receipts generated from
			 activities on covered land shall be deposited in a separate fund in the
			 Treasury designated the Oregon and California Railroad Grant Lands Fund, to be distributed annually in accordance with this section.(b)General fundSubject to subsection (d)(4)(C), as soon as practicable after the end of each fiscal year
			 described in subsection (a), $4,000,000 of all amounts received by the
			 Secretary for the
			 applicable fiscal year from the covered land shall be transferred to the
			 general fund of the Treasury.(c)Administrative costs(1)In generalSubject to paragraph (2) and subsection (d)(4)(C), all amounts received for the applicable fiscal
			 year by the Secretary from the covered land shall be used to pay for the
			 management of, administrative expenses for, and capital improvement costs
			 for the
			 covered land, including the restoration of fish and wildlife habitat on
			 the covered land.(2)LimitationsThe amount of revenue that is used to pay for expenses and costs for a fiscal year under paragraph
			 (1) shall not exceed—(A)25 percent of all amounts received for the applicable fiscal year by the Secretary from the covered
			 land during the fiscal year; or(B)$20,000,000.(d)Payments to counties(1)In generalAll amounts received for the applicable fiscal year by the Secretary from the covered land during a
			 fiscal year that is in excess of the amount necessary to carry out
			 subsections (b) and (c) shall be provided to the counties that contain
			 covered land (referred to in this subsection as a covered county) in the form of annual payments.(2)TimingPayments shall be made available to covered counties under this subsection as soon as practicable
			 following the end of each fiscal year.(3)Other county fundsPayments made to covered counties under this subsection shall be used as other county funds.(4)Amount(A)In generalSubject to subparagraphs (B) and (C), for each fiscal year described in subsection (a), the amount
			 of payments allocated under this subsection to each covered county for a
			 fiscal year shall be equal to the ratio that—(i)the assessed value of covered land in the covered county for fiscal year 1915; bears to(ii)the assessed value of covered land in all covered counties for fiscal year 1915.(B)Nonassessed landFor purposes of subparagraph (A), the portion of the covered land in each of the covered counties
			 that was not assessed for fiscal year 1915 shall be considered to have
			 been assessed at the average assessed value of the covered land in the
			 covered county.(C)Minimum amount(i)In generalSubject to clauses (ii) and (iii), the annual payment paid to a covered county under this
			 subsection, to the extent practicable, shall not be less than the payment
			 that the covered county would have received solely under this Act (as in
			 effect on the day before the date of enactment of the Oregon and California Land Grant Act of 2014) for
			 fiscal year 2013 if the covered county had elected to receive payment
			 under this Act and not under any other law.(ii)Use of general fund shareIf the portion of revenues to be provided to a covered county for a fiscal year is less than the
			 amount described in clause (i), the payment made to the Treasury for the
			 fiscal year under subsection (b) shall be reduced by an amount necessary
			 to provide the minimum payments required under clause (i) for the covered
			 county.(iii)Use of administrative costs shareIf the minimum payments required under clause (i) could not be made to all covered counties after
			 the payment made to the Treasury is reduced under clause (ii), the payment
			 made for administrative costs for the fiscal year under subsection (c)
			 shall be reduced by an amount necessary to provide the minimum payment
			 required under clause (i) for all covered counties.14.Miscellaneous provisions(a)Fire provisions(1)County actionsA county may carry out a vegetation management project in the Dry Forestry Emphasis Area to reduce
			 the risk of
			 a severe wildfire or the risk of an insect or disease outbreak, in a
			 manner consistent with section 10 if—(A)the county provides to the Secretary  a description of the proposed scope of work and proposed
			 duration of the
			 vegetation management project;(B)the Secretary determines the project is consistent with this Act and is in the best interest of the
			 public; and(C)the county carries out the project using county funds, which may include amounts made available to
			 the county under this Act.(2)Private landowner actions(A)In generalWithout a permit from the Secretary, a person may enter and treat any Dry Forestry Emphasis  Area
			 that is
			 located within 50 feet of the residence of that person if—(i)the residence is in existence on the date of enactment of the Oregon and California Land Grant Act of 2014;(ii)the treatment is carried out at the expense of the person;(iii)the person notifies the Secretary of the intent to treat that land; and(iv)the Secretary has adequate supervisory, monitoring, and enforcement resources to ensure that  the
			 person carries out the treatment activities in accordance with
			 subparagraph (C).(B)Notice(i)In generalNot less than 30 days before beginning to treat land described in subparagraph (A), the person
			 shall notify, in writing,  the Secretary of the intention of that person
			 to treat that land.(ii)Additional notificationThe person shall also notify the Secretary 14 days before beginning the treatment.(iii)CommencementOn receiving a notification to treat land under this paragraph, the Secretary shall inform the
			 person of the treatment requirements in subparagraph (C).(C)TreatmentA person treating land described in subparagraph (A) shall carry out the treatment in accordance
			 with the following requirements:(i)No dead tree, nest tree, old growth tree, or tree greater than 16 inches in diameter shall be cut.(ii)No herbicide or insecticide application shall be used.(iii)Vegetation shall be cut so that—(I)less flammable species are favored for retention; and(II)the adequate height and spacing between bushes and trees are maintained.(iv)Any residual trees shall be pruned—(I)to a height of the lesser of 10 feet or 50 percent of the crown height of the tree; and(II)so that all parts of the tree are at not less than 10 feet away from the residence.(v)All slash created from treatment activities under this subparagraph shall be removed or treated not
			 later than 60 days after the date on which the slash is created.(b)Stream improvement work(1)In generalThe Secretary may conduct certain activities on the covered land in accordance with this
			 subsection.(2)Permitted activities(A)Tree tipping and felling activitiesDuring a vegetation management project, the Secretary may carry out tree tipping and tree felling
			 activities within the riparian reserves described in section 11 as the
			 Secretary determines necessary to improve habitat for aquatic species.(B)Woody debris augmentationThe Secretary shall annually use not less than $1,000,000 of amounts made available under
			 subsection 13(c) to transport and place large trees in streams on Federal,
			 State, or private land to improve fish habitat.(C)Native vegetationWithin the riparian reserves described in section 11, the Secretary may plant vegetation that is
			 native to the State of Oregon.(D)Culvert replacementThe Secretary may replace a culvert that impedes the passage of fish passage or is unable to
			 withstand a 100-year flood event.(E)Decommissioning roadsFor the purposes of paragraph (3), the Secretary may decommission any road that—(i)was not established
			 by the Bureau of Land Management; and(ii)is not more than 20 years old.(3)Activities categorically excluded from reviewExcept as provided in paragraph (4), each activity described in paragraph (2) shall be—(A)considered an action categorically
			 excluded from review under the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.) or section 1508.4 of title 40, Code of Federal
			 Regulations (or a successor regulation); and(B)exempt from administrative
			 review.(4)Exclusion of certain areasParagraph (3) does not apply to any activity located in—(A)a component of the National Wilderness Preservation System;(B)a wilderness study area; or(C)an area in which the activity would be inconsistent with the applicable resource management
			 plan.(c)Legacy roads and trails program(1)In generalThe Secretary shall establish a program to be known as the Legacy Roads and Trails program to provide—(A)urgently needed road decommissioning, road and trail repair and maintenance and associated
			 activities, and removal of fish passage barriers, especially in areas in
			 which roads may be contributing to water quality problems in streams and
			 water bodies that support threatened, endangered, or sensitive species or
			 community water sources;(B)urgently needed road repairs required due to recent storm events; or(C)the decommissioning of unauthorized roads that are not part of the transportation system.(2)Project selection(A)In generalThe Secretary shall—(i)consider public input in the selection of projects; and(ii)publish the selection process
			 of the Secretary on the website of the Bureau of Land Management.(B)PrioritiesIn selecting projects under this subsection, the Secretary shall give priority to decommissioning
			 and repairing roads and trails  in—(i)environmentally sensitive areas; and(ii)areas in which roads may be contributing to water quality problems in streams and water bodies that
			 support threatened or endangered species, or species considered sensitive
			 by the Secretary.(3)Report to congressNot later than 120 days after the end of each fiscal year, the Secretary shall submit to Congress a
			 report on the status of the projects selected for completion in the
			 previous 2 fiscal years.(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal
			 years 2013 through 2023.(d)Penalties for the cutting of old growth trees(1)In generalNot later than 1 year after the date of enactment of the Oregon and California Land Grant Act of 2014, the Secretary shall establish a penalty system or guidelines
			 designed to deter contractors from cutting old growth trees in the covered
			 area in violation of this Act.(2)ApplicabilityThe penalty system shall allow for a specified de minimis quantity, as determined by the Secretary,
			 of old
			 growth trees that are under 250 years of age to be cut in error and not
			 subject to penalty.(3)Revision of the penalty systemIf any contractor cuts more than twice the de minimis quantity of old growth trees established
			 under paragraph (2), the Secretary shall, after notifying the public and
			 providing a public comment period for 30 days, revise the penalty system.(4)Issuance of penalties to the contractorIf a contractor cuts an old growth tree that is greater than 250 years of age, the contractor shall
			 make a payment to the Secretary equal to 3 times the stumpage value of
			 that tree.(e)Redesignations of moist forestry emphasis area and dry forestry emphasis area(1)Authorization to redesignate(A)Evaluation requiredNot later than 10 years after the date of enactment of the Oregon and California Land Grant Act of 2014 and every 10 years thereafter, the Secretary—(i)shall evaluate the initial assignments of  Dry Forest and Moist Forest on the map entitled O&C Land Grant Act of 2014: Moist Forest and Dry Forest and dated July 31, 2014, and the resulting change in land in the Moist Forestry Emphasis
			 Area or the Dry Forestry Emphasis Area; and(ii)may, as the Secretary determines to be necessary and in accordance with the criteria described in
			 paragraph (2)—(I)redesignate  Moist Forestry Emphasis Area land as Dry Forestry Emphasis Area land; and(II)redesignate Dry Forestry Emphasis Area land as Moist Forestry Emphasis Area land.(B)Field examinationIn addition to adjustments authorized under subparagraph (A), the
			 Secretary may adjust dry and moist forest assignments in specific
			 locations based on an on-the-ground field examination by the Secretary.(2)Criteria(A)In generalIn redesignating land as Moist Forestry Emphasis Area or Dry Forestry Emphasis Area, the Secretary
			 shall use the
			 criteria described in this paragraph.(B)Moist forestry emphasis  areaFor purposes of this subsection, land in the Moist Forestry Emphasis Area generally—(i)(I)experiences infrequent wildfires at intervals that are greater than 100 years;	and(II)the wildfires
			 generally kill all of the trees that comprise the canopy of a stand; and(ii)contains 1 of the following plant association groups:(I)The Western Hemlock (Tsuga heterophylla) series.(II)The Sitka Spruce (Picea sitchensis) series.(III)The Western Red Cedar (Thuja plicata) series.(IV)The Pacific Silver Fir (Abies amabilis) series.(V)The Mountain Hemlock (Tsuga mertensiana) series.(VI)The Subalpine Fir-Engelmann Spruce (Abies lasiocarpa-Picea engelmannii) series.(VII)The Tanoak (Lithocarpus densiflorus) series.(VIII)The Moist Grand Fir (Abies grandis) plant association group.(IX)The Moist White Fir (Abies concolor) plant association group.(C)Dry forestry emphasis areaFor purposes of this subsection, land in the Dry Forestry Emphasis  Area generally—(i)(I)experiences relatively frequent wildfires; and(II)these wildfires are predominantly low or mixed in
			 severity; and(ii)contains 1 of the following plant association groups:(I)The Moist Grand Fir (Abies grandis) plant association group.(II)The Moist White Fir (Abies concolor) plant association group.(III)The Ponderosa Pine (Pinus ponderosa) series.(IV)The Oregon White Oak (Quercus garryana) series.(V)The Douglas-fir (Pseudotsuga menziesii) series.(VI)The Jeffrey Pine (Pinus jeffreyi) series.(VII)The Dry Grand Fir (Abies grandis) plant association group.(VIII)The Dry White Fir (Abies concolor) plant association group.(D)Mixed forests(i)In generalFor purposes of this subsection, the Secretary may consider land that contains a Moist Grand Fir or
			 a Moist White Fir plant association group as Moist Forestry Emphasis Area
			 or Dry
			 Forestry Emphasis  Area based on the condition of the land, landscape
			 context, or
			 management goals.(ii)Mixed forestsFor land that meets criteria under both subparagraph (A) and (B), the Secretary may choose to
			 categorize the land as either Moist Forestry Emphasis Area or Dry Forestry
			 Emphasis Area to
			 align with the designations of adjacent covered land.(3)Public commentIn carrying out this subsection, the Secretary shall provide the public a period of not less than
			 60 days to comment on a proposed redesignation of land.(f)Existing rightsNothing in this Act—(1)affects any private ownership or rights, including rights-of-way and reciprocal rights-of-way
			 agreements, tail hold agreements, easement obligations, and tribal treaty
			 rights; or(2)terminates any valid lease, permit, patent, or other right of authorization (including a lease,
			 permit, patent, or other right of authorization for forest
			 management activities) existing on the date of enactment of the Oregon and California Land Grant Act of 2014.(g)JurisdictionNothing in this Act affects the jurisdiction of the State of Oregon with respect to the management
			 of fish and wildlife on public land in the State.(h)Pesticide usePesticides may be used within the covered land, if the use—(1)is limited to plants listed by the Oregon Department of Agriculture as invasive plants;(2)is part of an integrated pest management approach; and(3)is restricted to various ground-based systems that are designed around target species.(i)Special management and research areas(1)In generalThe Secretary shall designate 50,000 acres across 2 to 5 sites in the covered land to include moist
			 forests and dry forests, as depicted on the map entitled O&C Land Grant Act of 2014: Moist Forest and Dry Forest and dated July 31, 2014, to be comanaged by the Secretary and Oregon State University as
			 special management and research areas in accordance with the criteria
			 described in paragraph (2).(2)CriteriaIn designating land as special management and research areas under paragraph (1), the Secretary
			 shall designate—(A)20 to 30 percent of land that is designated as Conservation Emphasis Areas on the map described in section 2(5);(B)70 to 80 percent of land that is designated as Forestry Emphasis Areas on the map described in paragraphs (11) and (14) of section 2;(C)land, to the maximum extent practicable, contiguous to other land designated under paragraph (1);(D)land within close proximity of other land designated under paragraph (1);(E)land located within 150 miles of the main campus of Oregon State University in Corvallis, Oregon;
			 and(F)land selected in consultation with Oregon State University.(3)Authorized projectsLand designated under paragraph (1) shall be used by institutions of higher
			 education in the State of Oregon for the conduct of research projects and
			 demonstration projects
			 that address—(A)increasing social awareness and knowledge of the environmental, social, and economic impacts on the
			 implementation of ecological forestry on public land;(B)improving the health of rural communities and citizens;(C)reducing catastrophic fires and the degradation of ecosystem health;(D)increasing conservation with a landscape approach; and(E)understanding the riparian reserve approaches authorized under this Act.(4)MonitoringWork performed on land designated under paragraph (1) shall include—(A)post-treatment monitoring of the effects of the treatments on the land; and(B)if practicable, monitoring of other projects implemented under this Act, including monitoring by—(i)diverse stakeholders;(ii)collaborative groups;(iii)Federal agencies; and(iv)institutions of higher educations.(5)Institutions of higher educationAt least 10 percent of the authorized projects conducted annually under this subsection shall be
			 conducted by an institution of higher education in the State of Oregon
			 other than
			 Oregon State University.(6)Minimum acreage(A)In generalAt least 3,750 acres of the land designated under paragraph (1) shall be treated during each
			 5-year period.(B)Failure to treatIf the minimum acreage under subparagraph (A) is not treated for 2 5-year periods during a 20-year
			 period, management of the land designated under subsection (a) shall
			 revert to traditional management status by the Secretary.(7)ReviewThe Bureau of Land Management State Director for the State of Oregon shall—(A)review and decide whether to permit each proposed treatment to be conducted as part of an
			 authorized project under this subsection; and(B)review for adequacy the paperwork required to be prepared for each treatment.15.Monitoring and evaluation(a)Monitoring assessments(1)In generalEvery 5 years after the Secretary issues a record of decision described in section 7(e), the
			 Secretary shall prepare a monitoring assessment of the impacts of the
			 vegetation management projects on the covered land.(2)ComponentsIn preparing the monitoring assessment, the Secretary shall include reports on—(A)changes in the volume and quality of timber sold;(B)changes in water quality;(C)changes in recreation; and(D)the effectiveness of fish and wildfire protections.(3)Public inputThe Secretary shall provide for public comment prior to finalizing the monitoring assessment.(4)Submission to CongressAfter considering public comment, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a copy of the final monitoring assessment.(5)UseThe Secretary shall use the Monitoring Assessment during the 5-year evaluation described in
			 subsection
			 7(f).(b)Adaptive management reports(1)In generalEvery 10 years after the Secretary issues a record of decision described in section 7(e), the
			 Secretary shall prepare an adaptive management report to review the
			 requirements of sections 9 through 12.(2)ComponentsIn preparing the adaptive management report, the Secretary shall include reports on—(A)the ability of the Secretary to implement sections 9 through 12;(B)the best available science for managing the covered land consistent with the management objectives
			 described in section 3(b); and(C)any recommendations for amending this Act.(3)Public inputThe Secretary shall provide for public comment prior to finalizing the adaptive management report.(4)Submission to CongressAfter considering public comment, the Secretary shall  submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of
			 the House of Representatives a copy of the final adaptive management
			 report.(c)Annual monitoringThe Secretary shall annually use not less than $1,000,000 of amounts made available under
			 subsection 13(c) to monitor short-term changes in forest health, water
			 quality, and fish and wildlife habitat.
						16.Transition(a)In generalDuring the period beginning on the date of enactment of the Oregon and California Land Grant Act of 2014 and ending 90 days after the date on which the record of decision is completed
			 under section 7, a transition period shall be in effect in accordance
			 with this section.(b)Management(1)Existing contractsAny timber sale or agreement to perform work on covered land that was entered into by the Secretary
			 before the date of enactment of the Oregon and California Land Grant Act of 2014 shall remain binding and effective according to the terms of the
			 contract.(2)Pending timber salesTimber sales for which review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) has been completed or will be completed not later than 90 days
			 following the date of enactment of the Oregon and California Land Grant Act of 2014 shall continue as planned.(3)Interim projectsThe Secretary may conduct vegetation management projects on the covered land during the transition
			 period on the conditions that the vegetation management projects—(A)comply with the
			 designations and requirements of this Act; and(B)are reviewed pursuant to
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
			 outside of the process described in section 7.(4)AdministrationThe Secretary shall seek to make such accommodations as are necessary to avoid interfering with the
			 performance of a timber sale or work agreement described in paragraph (1)
			 or (2).(c)Special administrative review processThe procedures established under section 105 of the Healthy Forests Restoration Act of 2003 (16
			 U.S.C. 6515) shall be the only process to administratively challenge
			 projects during the transition period..302.Designation of wild and scenic rivers(a)Designation of wild and scenic river segmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:(208)Nestucca river, oregonThe approximately 15.5-mile segment from its confluence with Ginger Creek downstream until it
			 crosses T. 4 S., R. 7 W., sec. 7, Willamette Meridian, to be administered
			 by the Secretary of the Interior as a recreational river.(209)Walker creek, oregonThe approximately 2-mile segment from the headwaters in T. 3 S., R. 6 W., sec. 20 downstream to the
			 confluence with the Nestucca River in T. 3 S., R. 6 W., sec. 15,
			 Willamette Meridian, to be administered by the Secretary of the Interior
			 as a recreational river.(210)North fork silver creek, oregonThe approximately 6-mile segment from the headwaters in T. 35 S., R. 9 W., sec. 1 downstream to the
			 edge of the Bureau of Land Management boundary in T. 35 S., R. 9 W., sec.
			 17, Willamette Meridian, to be administered by the Secretary of the
			 Interior as a recreational river.(211)Jenny creek, oregonThe approximately 17.6-mile segment from the Bureau of Land Management boundary located at the
			 north boundary of the southwest quarter of the southeast quarter of T. 38
			 S., R. 4 E., sec. 34, Willamette Meridian, downstream to the Oregon State
			 border, to be administered by the Secretary of the Interior as a scenic
			 river.(212)Spring creek, oregonThe approximately 1.1-mile segment from its source at Shoat Springs in T. 40 S., R. 4 E., sec. 34,
			 Willamette Meridian, downstream to the confluence with Jenny Creek in T.
			 41 S., R. 4 E., sec. 3, Willamette Meridian, to be administered by the
			 Secretary of the Interior as a scenic river.(213)Lobster creek, oregonThe approximately 5-mile segment from T. 15 S., R. 8 W., sec. 35, Willamette Meridian, downstream
			 to the edge of the Bureau of Land Management boundary in T. 15 S., R. 8
			 W., sec. 15, Willamette Meridian, to be administered by the Secretary of
			 the Interior as a recreational river..(b)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments
			 designated by paragraphs (208) through (213) of section 3(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1274(a)) is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.IVTribal landAOregon coastal land conveyance401.DefinitionsIn this subtitle:(1)Federal landThe term Federal land means the approximately 14,804 acres of Federal land, as generally depicted on
			 the map entitled Oregon Coastal Land Conveyance, and dated March 27, 2013.(2)Planning areaThe term planning area means land—(A)administered by the Director of the Bureau of Land Management; and(B)located in—(i)the Coos Bay District;(ii)the Eugene District;(iii)the Medford District;(iv)the Roseburg District;(v)the Salem District; or(vi)the Klamath Falls Resource Area of the Lakeview District.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)TribeThe term Tribe means the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians.402.Conveyance(a)In generalSubject to valid existing rights, including rights-of-way and reciprocal rights-of-way, all right,
			 title, and interest of the United States in and to the Federal land,
			 including any improvements located on the Federal land, appurtenances to
			 the Federal land, and minerals on or in the Federal land, including oil
			 and gas, shall be—(1)held in trust by the United States for the benefit of the Tribe; and(2)part of the reservation of the Tribe.(b)SurveyNot later than 180 days after the date of enactment of this Act, if the Secretary determines a
			 survey to be necessary, the Secretary shall complete a survey of the
			 boundary lines to establish the boundaries of the land taken into trust
			 under subsection (a).403.Map and legal description(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and
			 legal description of the Federal land with—(1)the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Natural Resources of the House of Representatives.(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if
			 included in this subtitle, except that the Secretary may correct any
			 clerical or typographical errors in the map or legal description.(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public
			 inspection in the Office of the Secretary.404.Administration(a)In generalUnless expressly provided in this subtitle, nothing in this subtitle affects any right or claim of
			 the Tribe existing on the date of enactment of this Act to any land or
			 interest in land.(b)Prohibitions(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from
			 Federal land shall apply to any unprocessed logs that are harvested from
			 the Federal land.(2)Non-permissible use of landAny real property taken into trust under section 402(a) shall not be eligible, or used, for any
			 gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et
			 seq.).405.Forest management(a)Applicable lawAny commercial forestry activity that is carried out on the Federal land shall be managed in
			 accordance with all applicable Federal laws, including the National Indian
			 Forest Resources Management Act (25 U.S.C. 3101 et seq.).(b)AgreementsThe Tribe shall consult with the Secretary and other parties as necessary to develop agreements to
			 provide for access to the land taken into trust under section 402(a) that
			 provide for—(1)honoring existing reciprocal right-of-way agreements;(2)administrative access by the Bureau of Land Management; and(3)management of the parcels of the land taken into trust under section 402(a) that are acquired or
			 developed under the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 460l–4 et seq.), consistent with section 8(f)(3) of that Act (16
			 U.S.C. 460l–8(f)(3)).(c)Land use planning requirementsOn conveyance of the Federal land to the Tribe under section 402, the Federal land shall not be
			 subject to the land use planning requirements of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August
			 28, 1937 (50 Stat. 874, chapter 876; 43 U.S.C. 1181a et seq.).BCanyon mountain land conveyance411.DefinitionsIn this subtitle:(1)Federal landThe term Federal land means the approximately 17,826 acres of Federal land, as generally depicted on
			 the map entitled Canyon Mountain Land Conveyance, and dated June 27, 2013.(2)Planning areaThe term planning area means land—(A)administered by the Director of the Bureau of Land Management; and(B)located in—(i)the Coos Bay District;(ii)the Eugene District;(iii)the Medford District;(iv)the Roseburg District;(v)the Salem District; or(vi)the Klamath Falls Resource Area of the Lakeview District.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)TribeThe term Tribe means the Cow Creek Band of Umpqua Tribe of Indians.412.Conveyance(a)In generalSubject to valid existing rights, including rights-of-way and reciprocal rights-of-way, all right,
			 title, and interest of the United States in and to the Federal land,
			 including any improvements located on the Federal land, appurtenances to
			 the Federal land, and minerals on or in the Federal land, including oil
			 and gas, shall be—(1)held in trust by the United States for the benefit of the Tribe; and(2)part of the reservation of the Tribe.(b)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust under subsection (a).413.Map and legal description(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and
			 legal description of the Federal land with—(1)the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Natural Resources of the House of Representatives.(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if
			 included in this subtitle except that the Secretary may correct any
			 clerical or typographical errors in the map or legal description.(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public
			 inspection in the Office of the Secretary.414.Administration(a)In generalUnless expressly provided in this subtitle, nothing in this subtitle affects any right or claim of
			 the Tribe existing on the date of enactment of this Act to any land or
			 interest in land.(b)Prohibitions(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from
			 Federal land shall apply to any unprocessed logs that are harvested from
			 the Federal land.(2)Non-permissible use of landAny real property taken into trust under section 412 shall not be eligible, or used, for any gaming
			 activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).(c)Effect on timber sale contractsNothing in this subtitle affects any timber sale contracts awarded as of the date of enactment of
			 this Act.415.Forest management(a)Applicable lawAny commercial forestry activity that is carried out on the Federal land shall be managed in
			 accordance with all applicable Federal laws, including the National Indian
			 Forest Resources Management Act (25 U.S.C. 3101 et seq.).(b)AgreementsThe Tribe shall consult with the Director of the Bureau of Land Management and other parties as
			 necessary to develop agreements to provide for access to the land taken
			 into trust under section 412(a) that provide for—(1)honoring existing reciprocal right-of-way agreements; and(2)administrative access by the Bureau of Land Management.(c)Land use planning requirementsOn conveyance of the Federal land to the Tribe under section 412, the Federal land shall not be
			 subject to the land use planning requirements of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August
			 28, 1937 (50 Stat. 874, chapter 876; 43 U.S.C. 1181a et seq.).CAmendments to coquille restoration act421.Amendments to coquille restoration actSection 5(d) of the Coquille Restoration Act (25 U.S.C. 715c(d)) is amended—(1)by striking paragraph (5) and inserting the following:(5)Management(A)In generalSubject to subparagraph (B), the Secretary of the Interior, acting through the Assistant Secretary
			 for Indian Affairs, shall—(i)manage the Coquille Forest in accordance with the laws pertaining to the management of Indian trust
			 land; and(ii)distribute revenues in accordance with the National Indian Forest Resources Management Act (25
			 U.S.C. 3101 et seq.).(B)Administration(i)Unprocessed logsUnprocessed logs harvested from the Coquille Forest shall be subject to the same Federal statutory
			 restrictions on export to foreign nations that apply to unprocessed logs
			 harvested from Federal land.(ii)Sales of timberNotwithstanding any other provision of law, all sales of timber from land subject to this
			 subsection shall be advertised, offered, and awarded according to
			 competitive bidding practices, with sales being awarded to the highest
			 responsible bidder.;(2)by striking paragraph (9); and(3)by redesignating paragraphs (10) through (12) as paragraphs (9) through (11), respectively.VOregon treasuresAWild rogue wilderness area501.Wild Rogue Wilderness Area(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Energy Regulatory Commission.(2)MapThe term map means the map entitled Wild Rogue Wilderness Additions and dated June 12, 2013.(3)SecretaryThe term Secretary means—(A)the Secretary of the Interior, with respect to public land administered by the Secretary of the
			 Interior; or(B)the Secretary of Agriculture, with respect to National Forest System land.(4)Wilderness additionsThe term Wilderness additions means the land added to the Wild Rogue Wilderness under subsection (b)(1).(b)Expansion of wild rogue wilderness area(1)ExpansionThe approximately 56,100 acres of Federal land in the State of Oregon generally depicted on the map
			 as BLM Proposed Wilderness and Proposed USFS Wilderness shall be added to and administered as part of the Wild Rogue Wilderness in accordance with Public
			 Law 95–237 (16 U.S.C. 1132 note; 92 Stat. 43), except that—(A)the Secretary of the Interior and the Secretary of Agriculture shall administer the Federal land
			 under their respective jurisdiction; and(B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to
			 the Secretary of Agriculture or the Secretary of the Interior, as
			 applicable.(2)Map; legal description(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map
			 and legal description of the wilderness area designated by paragraph (1).(B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as
			 if included in this section, except that the Secretary may correct
			 typographical errors in the map and legal description.(C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for
			 public inspection in the appropriate offices of the Bureau of Land
			 Management and Forest Service.(3)CorrectionSection 3(b) of the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; Public Law
			 95–237; 92 Stat. 43) is amended by striking 3(a)(5) and inserting 3(a)(5)(A).(4)WithdrawalSubject to valid existing rights, the Wilderness additions are withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(5)Tribal rightsNothing in this subsection alters, modifies, enlarges, diminishes, or abrogates the treaty rights
			 of any Indian tribe.(c)Potential addition to wilderness area(1)DesignationSubject to paragraph (3) and in furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131
			 et seq.), certain public land in the State of Oregon administered by the
			 Secretary of the Interior, compromising approximately 600 acres, as
			 generally depicted on the map as Potential Wilderness, shall be added to and administered as part of the Wild Rogue Wilderness.(2)Interim managementSubject to valid existing rights, the Secretary shall manage the land described in paragraph (1) to
			 protect its suitability for designation as wilderness until the date on
			 which the land is designated as wilderness in accordance with paragraph
			 (3).(3)Wilderness designation(A)In generalThe land described in paragraph (1) shall be designated as wilderness and added to and administered
			 as part of the Wild Rogue Wilderness on the date on which the Secretary
			 publishes in the Federal Register notice that the conditions in the
			 potential wilderness area that are incompatible with the Wilderness Act
			 (16 U.S.C. 1131 et seq.) have been removed.(B)AdministrationOn designation as wilderness under paragraph (1), the land described in that paragraph shall be
			 administered in accordance with this Act, the Wilderness Act (16 U.S.C.
			 1131 et seq.), and Public Law 95–237 (16 U.S.C. 1132 note; 92 Stat. 40).(4)WithdrawalSubject to valid existing rights, the land described in paragraph (1) is withdrawn from all forms
			 of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(d)Withdrawal area protections(1)In generalThe Secretary shall manage the Federal land described in paragraph (2) in a manner that preserves
			 the natural and primitive character of the land for recreational, scenic,
			 and scientific use.(2)Description of the landThe Federal land referred to in paragraph (1) is the approximately 4,000 acres generally depicted
			 on the map as Withdrawal Area.(3)Maps and legal descriptions(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map
			 and legal description of the land described in paragraph (2).(B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as
			 if included in this section, except that the Secretary may correct
			 typographical errors in the map and legal description.(C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for
			 public inspection in the appropriate offices of the Bureau of Land
			 Management.(4)Use of land(A)In generalSubject to valid existing rights, with respect to the Federal land described in paragraph (2), the
			 Secretary shall only allow uses that are consistent with the purposes
			 described in paragraph (1).(B)Prohibited usesThe following shall be prohibited on the Federal land described in paragraph (2):(i)Permanent roads.(ii)Commercial enterprises.(iii)Except as necessary to meet the minimum requirements for the administration of the Federal land and
			 to protect public health and safety—(I)the use of motor vehicles; or(II)the establishment of temporary roads.(5)WithdrawalSubject to valid existing rights, the Federal land described in paragraph (2) is withdrawn from—(A)all forms of entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(e)Wild and scenic river designations, rogue river area(1)AmendmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph
			 (5) and inserting the following:(5)Rogue, oregon(A)In generalThe segment of the river extending from the mouth of the Applegate River downstream to the Lobster
			 Creek Bridge, to be administered by the Secretary of the Interior or the
			 Secretary of Agriculture, as agreed to by the Secretaries of the Interior
			 and Agriculture or as directed by the President.(B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following
			 segments in the Rogue River:(i)Kelsey creekThe approximately 4.8-mile segment of Kelsey Creek from the east section line of T. 32 S., R. 9 W.,
			 sec. 34, Willamette Meridian, to the confluence with the Rogue River, as a
			 wild river.(ii)East fork kelsey creekThe approximately 4.6-mile segment of East Fork Kelsey Creek from the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, to the
			 confluence with Kelsey Creek, as a wild river.(iii)Whisky creek(I)Recreational riverThe approximately 0.6-mile segment of Whisky Creek from the confluence of the East Fork and West
			 Fork to 0.1 miles downstream from road 33-8-23, as a recreational river.(II)Wild riverThe approximately 1.9-mile segment of Whisky Creek from 0.1 miles downstream from road 33-8-23 to
			 the confluence with the Rogue River, as a wild river.(iv)East fork whisky creek(I)Wild riverThe approximately 2.6-mile segment of East Fork Whisky Creek from the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian., to 0.1 miles
			 downstream of road 33-8-26 crossing, as a wild river.(II)Recreational riverThe approximately 0.3-mile segment of East Fork Whisky Creek from 0.1 miles downstream of road
			 33-8-26 to the confluence with Whisky Creek, as a recreational river.(v)West fork whisky creekThe approximately 4.8-mile segment of West Fork Whisky Creek from its headwaters to the confluence
			 with Whisky Creek, as a wild river.(vi)Big windy creek(I)Scenic riverThe approximately 1.5-mile segment of Big Windy Creek from its headwaters to 0.1 miles downstream
			 from road 34-9-17.1, as a scenic river.(II)Wild riverThe approximately 5.8-mile segment of Big Windy Creek from 0.1 miles downstream from road 34-9-17.1
			 to the confluence with the Rogue River, as a wild river.(vii)East fork big windy creek(I)Scenic riverThe approximately 0.2-mile segment of East Fork Big Windy Creek from its headwaters to 0.1 miles
			 downstream from road 34-8-36, as a scenic river.(II)Wild riverThe approximately 3.7-mile segment of East Fork Big Windy Creek from 0.1 miles downstream from road
			 34-8-36 to the confluence with Big Windy Creek, as a wild river.(viii)Little windy creekThe approximately 1.9-mile segment of Little Windy Creek from 0.1 miles downstream of road 34-8-36
			 to the confluence with the Rogue River, as a wild river.(ix)Howard creek(I)Scenic riverThe approximately 0.3-mile segment of Howard Creek from its headwaters to 0.1 miles downstream of
			 road 34-9-34, as a scenic river.(II)Wild riverThe approximately 6.9-mile segment of Howard Creek from 0.1 miles downstream of road 34-9-34 to the
			 confluence with the Rogue River, as a wild river.(x)Mule creekThe approximately 6.3-mile segment of Mule Creek from the east section line of T. 32 S., R. 10 W.,
			 sec. 25, Willamette Meridian, to the confluence with the Rogue River, as a
			 wild river.(xi)Anna creekThe approximately 3.5-mile segment of Anna Creek from its headwaters to the confluence with Howard
			 Creek, as a wild river.(xii)Missouri creekThe approximately 1.6-mile segment of Missouri Creek from the Wild Rogue Wilderness boundary in T.
			 33 S., R. 10 W., sec. 24, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xiii)Jenny creekThe approximately 1.8-mile segment of Jenny Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 9 W., sec.28, Willamette Meridian, to the confluence with the Rogue
			 River, as a wild river.(xiv)Rum creekThe approximately 2.2-mile segment of Rum Creek from the Wild Rogue Wilderness boundary in T. 34
			 S., R. 8 W., sec. 9, Willamette Meridian, to the confluence with the Rogue
			 River, as a wild river.(xv)East fork rum creekThe approximately 1.3-mile segment of East Rum Creek from the Wild Rogue Wilderness boundary in T.
			 34 S., R. 8 W., sec. 10, Willamette Meridian, to the confluence with Rum
			 Creek, as a wild river.(xvi)Wildcat creekThe approximately 1.7-mile segment of Wildcat Creek from its headwaters downstream to the
			 confluence with the Rogue River, as a wild river.(xvii)Montgomery creekThe approximately 1.8-mile segment of Montgomery Creek from its headwaters downstream to the
			 confluence with the Rogue River, as a wild river.(xviii)Hewitt creekThe approximately 1.2-mile segment of Hewitt Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 9 W., sec. 19, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xix)Bunker creekThe approximately 6.6-mile segment of Bunker Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xx)Dulog creek(I)Scenic riverThe approximately 0.8-mile segment of Dulog Creek from its headwaters to 0.1 miles downstream of
			 road 34-8-36, as a scenic river.(II)Wild riverThe approximately 1.0-mile segment of Dulog Creek from 0.1 miles downstream of road 34-8-36 to the
			 confluence with the Rogue River, as a wild river.(xxi)Quail creekThe approximately 1.7-mile segment of Quail Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 10 W., sec. 1, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xxii)Meadow creekThe approximately 4.1-mile segment of Meadow Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxiii)Russian creekThe approximately 2.5-mile segment of Russian Creek from the Wild Rogue Wilderness boundary in T.
			 33 S., R. 8 W., sec. 20, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xxiv)Alder creekThe approximately 1.2-mile segment of Alder Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxv)Booze creekThe approximately 1.5-mile segment of Booze Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxvi)Bronco creekThe approximately 1.8-mile segment of Bronco Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxvii)Copsey creekThe approximately 1.5-mile segment of Copsey Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxviii)Corral creekThe approximately 0.5-mile segment of Corral Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxix)Cowley creekThe approximately 0.9-mile segment of Cowley Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxx)Ditch creekThe approximately 1.8-mile segment of Ditch Creek from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 9 W., sec. 5, Willamette Meridian, to its confluence with the Rogue
			 River, as a wild river.(xxxi)Francis creekThe approximately 0.9-mile segment of Francis Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxxii)Long gulchThe approximately 1.1-mile segment of Long Gulch from the Wild Rogue Wilderness boundary in T. 33
			 S., R. 10 W., sec. 23, Willamette Meridian, to the confluence with the
			 Rogue River, as a wild river.(xxxiii)Bailey creekThe approximately 1.7-mile segment of Bailey Creek from the west section line of T. 34 S., R.8 W.,
			 sec.14, Willamette Meridian, to the confluence of the Rogue River, as a
			 wild river.(xxxiv)Shady creekThe approximately 0.7-mile segment of Shady Creek from its headwaters to the confluence with the
			 Rogue River, as a wild river.(xxxv)Slide creek(I)Scenic riverThe approximately 0.5-mile segment of Slide Creek from its headwaters to 0.1 miles downstream from
			 road 33-9-6, as a scenic river.(II)Wild riverThe approximately 0.7-mile section of Slide Creek from 0.1 miles downstream of road 33-9-6 to the
			 confluence with the Rogue River, as a wild river..(2)ManagementEach river segment designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)(5)) (as added by paragraph (1)) shall be managed as
			 part of the Rogue Wild and Scenic River.(3)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments
			 designated under subparagraph (B) of section 3(a)(5) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by paragraph (1)) is
			 withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(f)Additional protections for rogue river tributaries(1)Licensing by commissionThe Commission shall not license the construction of any dam, water conduit, reservoir, powerhouse,
			 transmission line, or other project works on or directly affecting any
			 stream described in paragraph (4).(2)Other agencies(A)In generalNo department or agency of the United States shall assist by loan, grant, license, or otherwise in
			 the construction of any water resources project on or directly affecting
			 any stream segment that is described in paragraph (4), except to maintain
			 or repair water resources projects in existence on the date of enactment
			 of this Act.(B)EffectNothing in this paragraph prohibits any department or agency of the United States in assisting by
			 loan, grant, license, or otherwise, a water resources project—(i)the primary purpose of which is ecological or aquatic restoration; and(ii)that provides a net benefit to water quality and aquatic resources.(3)WithdrawalSubject to valid existing rights, the Federal land located within 1/4 mile on either side of
			 the stream segments described in paragraph (4), is withdrawn from all
			 forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(4)Description of stream segmentsThe following are the stream segments referred to in paragraph (1):(A)Kelsey creekThe approximately 4.5-mile segment of Kelsey Creek from its headwaters to the east section line of
			 T. 32 S., R. 9 W., sec. 34.(B)East fork kelsey creekThe approximately 0.2-mile segment of East Fork Kelsey Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 8 W., sec. 5.(C)East fork whisky creekThe approximately 0.9-mile segment of East Fork Whisky Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 8 W., sec. 11.(D)Little windy creekThe approximately 1.2-mile segment of Little Windy Creek from its headwaters to the west section
			 line of T. 33 S., R. 9 W., sec. 34.(E)Mule creekThe approximately 5.1-mile segment of Mule Creek from its headwaters to the east section line of T.
			 32 S., R. 10 W., sec. 25.(F)Missouri creekThe approximately 3.1-mile segment of Missouri Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 10 W., sec. 24.(G)Jenny creekThe approximately 3.1-mile segment of Jenny Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 9 W., sec. 28.(H)Rum creekThe approximately 2.2-mile segment of Rum Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 34 S., R. 8 W., sec. 9.(I)East fork rum creekThe approximately 0.8-mile segment of East Fork Rum Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 34 S., R. 8 W., sec. 10.(J)Hewitt creekThe approximately 1.4-mile segment of Hewitt Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 9 W., sec. 19.(K)Quail creekThe approximately 0.8-mile segment of Quail Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 10 W., sec. 1.(L)Russian creekThe approximately 0.1-mile segment of Russian Creek from its headwaters to the Wild Rogue
			 Wilderness boundary in T. 33 S., R. 8 W., sec. 20.(M)Ditch creekThe approximately 0.7-mile segment of Ditch Creek from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 9 W., sec. 5.(N)Long gulchThe approximately 1.4-mile segment of Long Gulch from its headwaters to the Wild Rogue Wilderness
			 boundary in T. 33 S., R. 10 W., sec. 23.(O)Bailey creekThe approximately 1.4-mile segment of Bailey Creek from its headwaters to the west section line of
			 T. 34 S., R. 8 W., sec. 14.(P)Quartz creekThe approximately 3.3-mile segment of Quartz Creek from its headwaters to its confluence with the
			 North Fork Galice Creek.(Q)North fork galice creekThe approximately 5.7-mile segment of the North Fork Galice Creek from its headwaters to its
			 confluence with Galice Creek.(R)Grave creekThe approximately 10.2-mile segment of Grave Creek from the confluence of Wolf Creek downstream to
			 the confluence with the Rogue River.(S)Centennial gulchThe approximately 2.2-mile segment of Centennial Gulch from its headwaters to its confluence with
			 the Rogue River.(T)Galice creekThe approximately 2.2-mile segment of Galice Creek from the confluence with the South Fork Galice
			 Creek downstream to the Rogue River.BDevil’s staircase wilderness511.DefinitionsIn this subtitle:(1)MapThe term map means the map entitled Devil’s Staircase Wilderness Proposal and dated June 15, 2010.(2)SecretaryThe term Secretary means—(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and(B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the
			 Interior.(3)StateThe term State means the State of Oregon.(4)WildernessThe term Wilderness means the Devil’s Staircase Wilderness designated by section 512(a).512.Devil’s Staircase Wilderness, Oregon(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 30,540 acres of
			 Forest Service land and Bureau of Land Management land in the State, as
			 generally depicted on the map, is designated as wilderness and as a
			 component of the National Wilderness Preservation System, to be known as
			 the Devil’s Staircase Wilderness.(b)Map; legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map
			 and legal description of the Wilderness.(2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as
			 if included in this Act, except that the Secretary may correct clerical
			 and typographical errors in the map and legal description.(3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for
			 public inspection in the appropriate offices of the Forest Service and
			 Bureau of Land Management.(c)AdministrationSubject to valid existing rights, the area designated as wilderness by this section shall be
			 administered by the Secretary in accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), except that—(1)any reference in that Act to the effective date shall be considered to be a reference to the date
			 of enactment of this Act; and(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to
			 the Secretary that has jurisdiction over the land within the Wilderness.(d)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(e)Adjacent management(1)In generalNothing in this section creates any protective perimeter or buffer zone around the Wilderness.(2)Activities outside wildernessThe fact that a nonwilderness activity or use on land outside the Wilderness can be seen or heard
			 within the Wilderness shall not preclude the activity or use outside the
			 boundary of the Wilderness.(f)Protection of tribal rightsNothing in this section diminishes any treaty rights of an Indian tribe.(g)Transfer of administrative jurisdiction(1)In generalAdministrative jurisdiction over the approximately 49 acres of Bureau of Land Management land north
			 of the Umpqua River in sec. 32, T. 21 S., R. 11 W, is transferred from the
			 Bureau of Land Management to the Forest Service.(2)AdministrationThe Secretary shall administer the land transferred by paragraph (1) in accordance with—(A)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and(B)any laws (including regulations) applicable to the National Forest System.513.Wild and scenic river designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 302(a))
			 is amended by adding at the end the following:(214)Franklin creek, oregonThe 4.5-mile segment from its headwaters to the line of angle points within sec. 8, T. 22 S., R. 10
			 W., shown on the survey recorded in the Official Records of Douglas
			 County, Oregon, as M64–62, to be administered by the Secretary of
			 Agriculture as a wild river.(215)Wasson creek, oregonThe 10.1-mile segment in the following classes:(A)The 4.2-mile segment from the eastern boundary of sec. 17, T. 21 S., R. 9 W., downstream to the
			 western boundary of sec. 12, T. 21 S., R. 10 W., to be administered by the
			 Secretary of the Interior as a wild river.(B)The 5.9-mile segment from the western boundary of sec. 12, T. 21 S., R. 10 W., downstream to the
			 eastern boundary of the northwest quarter of sec. 22, T. 21 S., R. 10 W.,
			 to be administered by the Secretary of Agriculture as a wild river..CAdditional wild and scenic river designations and technical corrections521.Designation of wild and scenic river segments, molalla river, oregon(a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 513) is
			 amended by adding at the end
			 the following:(216)Molalla river, oregon(A)In generalThe following segments in the State of Oregon, to be administered by the Secretary of the Interior
			 as a recreational river:(i)Molalla riverThe approximately 15.1-mile segment from the southern boundary line of T. 7 S., R. 4 E., sec. 19,
			 downstream to the edge of the Bureau of Land Management boundary in T. 6
			 S., R. 3 E., sec. 7.(ii)Table rock fork molalla riverThe approximately 6.2-mile segment from the easternmost Bureau of Land Management boundary line in
			 the NE 1/4 sec. 4, T. 7 S., R. 4 E., downstream to the confluence with
			 the Molalla River.(B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments
			 designated by subparagraph (A) is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials..(b)Technical correctionsSection 3(a)(102) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—(1)in the heading, by striking Squaw creek and inserting Whychus creek;(2)in the matter preceding subparagraph (A), by striking McAllister Ditch, including the Soap Fork Squaw Creek, the North Fork, the South Fork, the East and
			 West Forks of Park Creek, and Park Creek Fork and inserting Plainview Ditch, including the Soap Creek, the North and South Forks of Whychus Creek, the East and
			 West Forks of Park Creek, and Park Creek; and(3)in subparagraph (B), by striking McAllister Ditch and inserting Plainview Ditch.522.Technical corrections to the Wild and Scenic Rivers ActSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended—(1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and
			 indenting appropriately;(2)in the matter preceding clause (i) (as so redesignated), by striking The 44.5–mile and inserting the following:(A)DesignationsThe 44.5–mile;(3)in clause (i) (as so redesignated)—(A)by striking 25.5–mile and inserting 27.5–mile; and(B)by striking Boulder Creek at the Kalmiopsis Wilderness boundary and inserting Mislatnah Creek;(4)in clause (ii) (as so redesignated)—(A)by striking 8–mile and inserting 7.5–mile; and(B)by striking Boulder Creek to Steel Bridge and inserting Mislatnah Creek to Eagle Creek;(5)in clause (iii) (as so redesignated)—(A)by striking 11–mile and inserting 9.5–mile; and(B)by striking Steel Bridge and inserting Eagle Creek; and(6)by adding at the end the following:(B)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by
			 subparagraph (A), is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials..
					
